--------------------------------------------------------------------------------



 
STOCK PURCHASE AGREEMENT
 
by and among
 
M. S. KENNEDY CORP.
 
THE PRINCIPAL STOCKHOLDERS,
 
and
 
THE MINORITY STOCKHOLDERS,
 
and
 
ANAREN, INC.
 


Dated as of July 30, 2008
 
 
 

--------------------------------------------------------------------------------

 
 

   
Execution Version
       
TABLE OF CONTENTS
            Page:      
ARTICLE I
DEFINITIONS
1
     
ARTICLE II
PURCHASE AND SALE OF STOCK
11
     
2.1
Purchase and Sale
11
2.2
Purchase Price
11
2.3
Escrow
12
2.4
Transaction Expenses
12
2.5
Purchase Price Adjustment
12
     
ARTICLE III
CLOSING AND CLOSING DELIVERIES AND SELLERS’ REPRESENTATIVE
16
     
3.1
Closing
16
3.2
Minimum Acquisition
16
3.3
Closing Date Deliveries
16
3.4
Sellers’ Representative
18
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MSK AND PRINCIPAL STOCKHOLDERS
20
     
4.1
Authorizations, etc
20
4.2
Corporate Status
21
4.3
Subsidiaries
21
4.4
Capitalization
21
4.5
No Conflicts and Governmental Approvals, etc
22
4.6
Financial Statements
22
4.7
Absence of Undisclosed Liabilities
22
4.8
Taxes
22
4.9
Absence of Changes
24
4.10
Litigation
26
4.11
Governmental Approvals
26
4.12
Compliance with Laws
26
4.13
Title to Assets
26
4.14
Contracts
26
4.15
Proprietary Rights
29
4.16
Real Property
31
4.17
Environmental Matters
32
4.18
Employees, Labor Matters, etc
34
4.19
Employee Benefit Plans and Related Matters
34
4.20
Related Party Transactions
38
4.21
Insurance
38
4.22
Product and Service Warranties
39
4.23
Product Liability
39

 
i

--------------------------------------------------------------------------------


 

   
Execution Version
     
4.24
Inventory
39
4.25
Receivables and Payables
40
4.26
No Material Adverse Effect
40
4.28
Suppliers and Customers
40
4.29
Product Lines
41
4.30
Indebtedness
41
4.31
Government Contracts
41
4.32
Capital Expenditures and Investments
43
4.33
Brokers, Finders, etc.
43
4.34
Books and Records
43
4.35
Condition and Sufficiency of Assets
43
4.36
Trade Controls
43
4.37
Ethical Practices
44
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS
44
     
5.1
Authorizations, Due Execution, etc.
44
5.2
Execution, Delivery, Binding Obligation
45
5.3
Ownership
45
5.4
Non-Contravention
45
5.5
Brokers, Finders, etc.
46
5.6
Foreign Person
46
     
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
46
     
6.1
Corporate Status; Authorization, etc
46
6.2
No Conflicts, etc
46
6.3
Governmental Approvals
46
6.4
Brokers, Finders, etc
47
6.5
Financial Arrangements of Buyer
47
6.6
Investment Intent
47
     
ARTICLE VII
COVENANTS
47
     
7.1
Conduct of Business
47
7.2
Access and Information
50
7.4
Public Announcements
50
7.5
Further Actions
50
7.6
Return of Confidential Materials
51
7.7
Record Retention
51
7.8
No Solicitation
51
7.9
Certain Tax Matters
52
7.10
Termination of Options
55
7.11
Related Party Transactions
55
7.12
Alternate Structure
55
7.13
Environmental Condition
55
7.14
Adjustments to Inventory
55

 
ii

--------------------------------------------------------------------------------


 

   
Execution Version
     
7.15
Adjustment to the Security Value
56
7.16
Liquidation of the Security
56
7.17
Purchase Requirements
56
7.18
Environmental Action Items
56
     
ARTICLE VIII
CONDITIONS PRECEDENT
57
     
8.1
Conditions to Obligations of Each Party
57
8.2
Conditions to Obligations of Buyer
57
8.3
Conditions to Obligations of MSK
58
     
ARTICLE IX
TERMINATION
59
     
9.1
Termination
59
9.2
Effect of Termination
59
     
ARTICLE X
INDEMNIFICATION
60
     
10.1
Survival
60
10.2
Indemnification by Sellers
60
10.3
Indemnification by Buyer
63
10.4
Purchase Price Adjustment
64
10.5
Notification of Claims
64
10.6
Third Party Claims
64
10.7
No Waiver by Knowledge
65
10.8
Exclusive Remedy
66
     
ARTICLE XI
MISCELLANEOUS
66
     
11.1
Expenses
66
11.2
Severability
66
11.3
Notices
66
11.4
Entire Agreement
67
11.5
Counterparts; Headings
67
11.6
Governing Law, Etc
67
11.7
Binding Effect; No Third Party Beneficiaries
68
11.8
Schedules
68
11.9
Assignment
68
11.10
Amendment; Waivers, etc
69

 
EXHIBITS:
 
Exhibit 2.3 
Escrow Agreement
Exhibit 3.3(a)(iii)
Non-Competition Agreement
Exhibit 3.3(a)(v) 
Proprietary Information Agreement
   
SCHEDULES:
 
Schedule 1
Sellers
Schedule 3.3(b)
Disbursing Agent Wire Instructions

 
iii

--------------------------------------------------------------------------------


 

 
Execution Version
   
Schedule 4.1
Authorizations
Schedule 4.2(b)
Corporate Status
Schedule 4.4
Capitalization
Schedule 4.5(b)
Governmental Approvals
Schedule 4.6
Financial Statements
Schedule 4.8(c)
Filing Jurisdictions
Schedule 4.8(d)
Income Inclusions and Deduction Exclusions
Schedule 4.8(h)(v)
Audited Tax Returns
Schedule 4.8(h)(vi)
Tax-Exempt Bond Financed Property
Schedule 4.9
Absence of Changes
Schedule 4.10
Litigation
Schedule 4.11
Governmental Approvals
Schedule 4.12
Compliance with Laws
Schedule 4.13
Title to Assets
Schedule 4.14
Contracts
Schedule 4.15(b)
List of Proprietary Rights
Schedule 4.15(c)
Royalties or Fees
Schedule 4.15(e)
Infringement by Third Parties
Schedule 4.16(a)
Owned Real Property
Schedule 4.16(b)
Leased Real Property
Schedule 4.17
Environmental Matters
Schedule 4.19(a)
Employee Benefit Plans and Related Matters
Schedule 4.19(c)
Employee Benefit Plans and Related Matters
Schedule 4.19(g)
Employee Benefit Plans and Related Matters
Schedule 4.19(h)
Employee Benefit Plans and Related Matters
Schedule 4.20
Related Party Transactions
Schedule 4.21
Insurance
Schedule 4.22
Product and Service Warranties
Schedule 4.23
Product Liability
Schedule 4.25
Receivables and Payables
Schedule 4.28
Suppliers and Customers
Schedule 4.29
Product Lines
Schedule 4.30
Indebtedness
Schedule 4.31(a)
Government Contracts Compliance
Schedule 4.31(f)
Government Property
Schedule 4.31(g)
Performance
Schedule 4.32
Capital Expenditures and Investments
Schedule 4.35
Condition and Sufficiency of Assets
Schedule 4.36
Trade Controls
Schedule 5.3
Ownership
Schedule 7.14
Write Down of Inventory
Schedule 7.15
Adjustment to Security Value
Schedule 10.2(a)(vi)
Environmental Costs and Liabilities

 
iv

--------------------------------------------------------------------------------

Execution Version
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of July
30, 2008, by and among M. S. KENNEDY CORP., a New York corporation (“MSK”), the
individuals and entities whose names appear on Schedule 1 hereto under the
heading “Principal Stockholders” (collectively, the “Principal Stockholders”)
and the individuals whose names appear on Schedule 1 hereto under the heading
“Minority Stockholders” (each a “Minority Stockholder” and, together with the
Principal Stockholders, each a “Seller” and, collectively, the “Sellers”) and
Klaus O. Baasch, C.P.A, of Sirchia & Cuomo, LLP of East Syracuse, New York (as
“Sellers’ Representative”), on the one hand, and Anaren, Inc., a New York
corporation (“Buyer”), on the other hand.
 
WHEREAS, MSK is a privately-owned company that is an industry leader in the
design and production of high performance analog microelectronics and power
hybrid microcircuits;
 
WHEREAS, the Sellers and Buyer have determined that it is in their respective
best interests for Buyer to acquire the Sellers’ shares of capital stock in MSK
(the “Transaction”), upon the terms and subject to the conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
The terms defined in this ARTICLE I, whenever used in this Agreement (including
in the Schedules), shall have the respective meanings indicated below for all
purposes of this Agreement (each such meaning to be equally applicable to the
singular and the plural forms of the respective terms so defined). All
references herein to a Section, Article or Schedule are to a Section, Article or
Schedule of or to this Agreement, unless otherwise indicated. The words
“hereby”, “herein”, “hereof”, “hereunder” and words of similar import refer to
this Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific Section, paragraph or clause in which such word appears.
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation.” Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
Except as otherwise expressly provided herein, all references to “dollars” and
“$” shall be deemed references to the lawful money of the United States of
America.
 
“Accrued Tax Liability” shall mean the accrued Tax liability of the business of
MSK for the Pre-Closing Period set forth on the Final Balance Sheet.
 
“Adjustment Notice” is defined in Section 2.5(b).
 
“Acquisition Proposal” is defined in Section 7.8 hereof.
 
1

--------------------------------------------------------------------------------

Execution Version
 
“Affiliate” of a Person means a Person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person. “Control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.
 
“Agreement” is defined in the preamble hereof.
 
“Ancillary Documents” shall mean, collectively, any and all certificates,
instruments, agreements and other documents contemplated by this Agreement.
 
“Applicable Law” shall mean the applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (ii) Governmental
Approvals and (iii) orders, decisions, injunctions, judgments, awards and
decrees of or agreements with any Governmental Authority.
 
“Balance Sheet” is defined in Section 4.7 hereof.
 
“Business” shall mean the business, operations, assets and properties of MSK.
 
“Buyer” is defined in the preamble of this Agreement.
 
“Buyer Damages” is defined in Section 10.2 hereof.
 
“Buyer Indemnitees” is defined in Section 10.2 hereof.
 
“Buyer Threshold” is defined in Section 10.2 hereof.
 
“Carve Out Claim” or “Carve Out Claims” is defined in Section 10.2(b)(i).
 
“Closing” is defined in ARTICLE III hereof.
 
“Closing Date” is defined in ARTICLE III hereof.
 
“Closing Schedule” shall mean the statement of sources and uses of cash, and
reflecting all payments to be made by or to the parties, at Closing, such
statement to be agreed to by the parties at least five (5) days prior to
Closing.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreement” is defined in Section 7.2 hereof.
 
“Consent” shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, concession, certificate, exemption, order, registration,
declaration, vote, filing, report or notice of, with or to any Person, other
than any Governmental Approval.
 
“Contract” shall mean any agreement, contract, license, commitment, instrument,
undertaking, understanding or arrangement, whether written or oral.
 
2

--------------------------------------------------------------------------------

Execution Version
 
“Defended Party” is defined in Section 10.6(c) hereof.
 
“Defending Party” is defined in Section 10.6(c) hereof.
 
“Deluxe” is defined in Section 4.17(f) hereof.
 
“Disbursing Agent” shall mean Manufacturers and Traders Trust Company.
 
“Election” is defined in Section 7.9(e)(i) hereof.
 
“Employment and Withholding Taxes” shall mean any federal, state, provincial,
local, foreign or other employment, unemployment insurance, social security,
disability, workers’ compensation, payroll, health care or other similar Tax,
estimated Tax, duty or other governmental charge or assessment or deficiencies
thereof and all Taxes required to be withheld by or on behalf of MSK in
connection with amounts paid, deemed paid, or owing or deemed owing to any
employee, independent contractor, creditor or other party, in each case, on or
in respect of MSK (including, but not limited to, all interest and penalties
thereon and additions thereto, whether disputed or not).
 
“Environmental Laws” shall mean all Applicable Laws relating to the protection
of the environment, to human health and safety, or to any use, sale,
manufacture, treatment, generation, processing, storage, disposal, abatement,
existence, Release, threatened Release, transportation or handling of any
Hazardous Substance, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation, and Liability Act, the Resource
Conservation and Recovery Act, and the Occupational Safety and Health Act, (ii)
all other requirements pertaining to reporting, licensing, permitting,
investigation or remediation of Releases or threatened Releases of Hazardous
Substances into the air, surface water, sediment, groundwater or land, or
relating to the manufacture, processing, distribution, use, sale, treatment,
receipt, storage, disposal, transport or handling of Hazardous Substances and
(iii) all other requirements pertaining to the protection of the health and
safety of employees or the public.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Escrow Account” is defined in Section 2.3.
 
“Escrow Agent” shall mean Manufacturers and Traders Trust Company.
 
“Escrow Agreement” is defined in Section 2.3.
 
“Escrow Amount” shall mean $3,080,000 in the case of a Total Acquisition and
$5,600,000 in the case of a Partial Acquisition.
 
“ESOP” shall mean the M. S. Kennedy Corp. Employee Stock Ownership Plan, EIN
16-1515732.
 
“Estimated Balance Sheet” shall mean an estimated balance sheet of MSK as of the
Closing Date prepared in accordance with GAAP applied on a consistent basis with
the Financial Statements and certified in good faith as accurate and correct by
MSK’s chief financial officer.
 
3

--------------------------------------------------------------------------------

Execution Version
 
“Estimated Net Working Capital” shall mean the Net Working Capital based on the
Estimated Balance Sheet; provided, however, the Estimated Net Working Capital
shall be computed as if the Security were a current asset valued at the Security
Value.
 
“Exchange Act” shall mean the Security Exchange Act of 1934, as amended.
 
“Facilities” shall mean, collectively, the real properties and facilities
currently or formerly owned, leased or otherwise occupied or used in the
operation of the Business by MSK.
 
“FCPA” is defined in Section 4.37 hereof.
 
“Final Balance Sheet” shall mean the Proposed Balance Sheet or, if an Adjustment
Notice is delivered, a balance sheet of MSK as of the Closing Date prepared in
accordance with GAAP applied on a consistent basis with the Financial Statements
and as agreed to by Buyer and Sellers’ Representative or the Proposed Balance
Sheet with the adjustments determined by resolution of disputed items by the
Independent Accountant, as provided in Section 2.5(b).
 
“Final Date” is defined in Section 9.1(b) hereof.
 
“Final Net Working Capital” shall mean the Net Working Capital based on the
Final Balance Sheet; provided, however, the Final Net Working Capital shall be
computed as if the Security were a current asset valued at the Security Value.
 
“Financial Statements” is defined in Section 4.6 hereof.
 
“Forms” is defined in Section 7.9(e)(i) hereof.
 
“GAAP” shall mean generally accepted accounting principles as in effect in the
United States.
 
“Government Bid” means any quotation, bid or proposal by MSK that, if accepted
or awarded, would lead to a Government Contract.
 
“Government Contract” means any contract or binding obligation (whether
performed or not) (i) between MSK, on one hand, and a Governmental Authority, on
the other, or (ii) entered into by MSK as a subcontractor (at any tier) in
connection with any contract or other binding obligation between another Person
(to include a state or local government agency or instrumentality for purposes
of this definition only and its use in Section 4.31 herein) and a Governmental
Authority.
 
“Governmental Approval” shall mean any consent, approval, authorization, waiver,
permit, concession, agreement, license, exemption or order of, declaration or
filing with, or report or notice to, any Governmental Authority.
 
4

--------------------------------------------------------------------------------

Execution Version
 
“Governmental Authority” shall mean any Federal, state, local or foreign court,
arbitrator or governmental agency, authority, instrumentality or regulatory
body.
 
“Governmental Damages” shall mean (i) any civil or criminal penalties or fines
paid or payable to a Governmental Authority, (ii) any restitution paid to a
third party, in each case, resulting from the (x) conviction (including as a
result of the entry of a guilty plea, a consent judgment or a plea of nolo
contendere) of MSK of a crime or (y) settlement with a Governmental Authority
for the purpose of closing Litigation, or (iii) any injunctive relief or
requirement to alter business practices.
 
“Guarantee” shall mean any guarantee or other contingent liability (other than
any endorsement for collection or deposit in the ordinary course of business),
direct or indirect with respect to any obligations of another Person, through a
contract or otherwise, including, without limitation, (a) any endorsement or
discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a guarantee in respect of any such obligations and
(b) any contract (i) to purchase, or to advance or supply funds for the payment
or purchase of, any such obligations, (ii) to purchase, sell or lease property,
products, materials or supplies, or transportation or services, in respect of
enabling such other Person to pay any such obligation or to assure the owner
thereof against loss regardless of the delivery or nondelivery of the property,
products, materials or supplies or transportation or services or (iii) to make
any loan, advance or capital contribution to or other investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy an obligation (including any liability for a dividend, stock
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation.
 
“Hazardous Substances” shall mean any substance that: (i) is or contains
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum or petroleum-derived substances or wastes, radon gas or related
materials, (ii) is defined, listed or identified as a “hazardous waste” or
“hazardous substance” under any Environmental Law, or (iii) is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous and is regulated by any Governmental Authority or
Environmental Law.
 
“Improper Payment Laws” is defined in Section 4.37 hereof.
 
“Improvements” is defined in Section 4.16(f).
 
“Indebtedness” shall mean all indebtedness (including the current portion of any
indebtedness) and obligations of MSK outstanding on, or Guarantees of the
foregoing in place on, the measurement date other than the balance sheet items
incurred in the ordinary course of business consistent with past practice and
identified as accounts payables, accrued expenses, accrued post-retirement
benefits, deferred Taxes and other liabilities (but only to the extent that each
such amount accrued as of the measurement date does not exceed 120% of such
amount reflected on the Balance Sheet) then outstanding (all determined in
accordance with GAAP).
 
“Indemnification Cap” is defined in Section 10.2(b)(ii) hereof.
 
“Indemnified Party” is defined in Section 10.5 hereof.
 
5

--------------------------------------------------------------------------------

Execution Version
 
“Indemnifying Party” is defined in Section 10.5 hereof.
 
“Independent Accountant” shall mean Bowers & Company CPAs, PLLC, of Syracuse,
New York.
 
“Intercompany Arrangement” is defined in Section 4.20 hereof.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge of MSK” shall mean the knowledge of Christopher Heiselman, Daniel
Miller, Greg Overend and Richard Roehm after reasonable investigation and
inquiry, which includes diligent review of files and books and records and the
making of reasonable inquiry of the Sellers, directors, officers and employees
of MSK and its Affiliates, who have knowledge of, responsibility for, or control
over the relevant subject matter, and the awareness that such individuals could
reasonably be expected to have acquired in the course of having acted in such
capacity with the care that an ordinarily prudent person in a like position
would use.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by MSK and set forth on Schedule
4.16(b).
 
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which MSK holds any
Leased Real Property.
 
“Lien” shall mean any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, including but not limited to such as may
arise under any Contracts, but excluding in each case any Permitted Liens.
 
“Litigation” shall mean any action, cause of action, claim, demand, suit,
proceeding, hearing, notice of violation or noncompliance, citation, summons,
subpoena, inquiry or investigation of any nature, or any other dispute, civil,
criminal, regulatory or otherwise, in law or in equity, by or before any court,
tribunal, arbitrator or other Governmental Authority.
 
“Material Adverse Effect” shall mean any change, effect, event, occurrence or
state of facts (including any matter or condition that has given, or would
reasonably by expected to give, rise to criminal liability) that (a) is, or
would reasonably be expected to be, materially adverse to the business,
financial condition or results of operation of the Business taken as a whole, to
the properties, assets, liabilities or prospects of MSK on a consolidated basis,
or result in harm to Buyer or (b) materially impairs, or would reasonably be
expected to materially impair, the ability of Sellers, as a whole, to consummate
the transactions contemplated by this Agreement.
 
“Material Contracts” is defined in Section 4.14 hereof.
 
6

--------------------------------------------------------------------------------

Execution Version
 
“Minority Stockholder” is defined in the preamble hereof.
 
“MSK” is defined in the preamble of this Agreement.
 
“MSK Common Stock” shall mean shares of capital stock of MSK, which consist
solely of one class of voting common stock.
 
“Net Working Capital” shall mean the difference between MSK’s current assets and
its current liabilities (excluding any liabilities for the current portion of
any Indebtedness) based on the Estimated Balance Sheet, the Proposed Balance
Sheet or the Final Balance Sheet, as applicable; provided, however, for this
purpose, Net Working Capital shall be computed as if the Security were a current
asset valued at the Security Value.
 
“Non-US Plan” is defined in Section 4.19 hereof.
 
“Occurrence” means any accident, happening or event which occurs or has occurred
at any time prior to the Closing Date that is caused or allegedly caused by any
hazard or defect in manufacture, design, materials or workmanship including,
without limitation, any failure or alleged failure to warn or any breach or
alleged breach of express or implied warranties or representations with respect
to a product manufactured, shipped, sold and/or delivered by or on behalf of MSK
which results or is alleged to have resulted in injury or death to any Person or
damage to or destruction of property (including damage to or destruction of the
product itself) or other consequential damages, at any time.
 
“OFAC Regulations” means the regulations set forth in 31 C.F.R., Subtitle B,
Chapter V, as amended.
 
“Option” shall mean each outstanding option to purchase shares of any class of
equity of MSK.
 
“Option Termination Agreement” is defined in Section 3.3(a)(ii) hereof.
 
“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by MSK and set forth on Schedule
4.16(a).
 
“Partial Acquisition” shall mean Buyer acquiring less than all of the issued and
outstanding shares of MSK Common Stock at the Closing so that after the Closing
Buyer does not own all of the issued and outstanding shares of capital stock of
MSK or, if Buyer elects an alternative structure pursuant to Section 8.2(g), one
or more of the Stockholders contest or otherwise dispute (including, without
limitation, exercising appraisal rights) the transactions contemplated by the
alternative structure, regardless of whether Buyer acquires all of the issued
and outstanding shares of capital stock of MSK in such transaction.
 
“Per Share Closing Consideration” is defined in Section 2.2(a) hereof.
 
7

--------------------------------------------------------------------------------

Execution Version
 
“Permits” shall mean all licenses, permits, franchises, registrations,
approvals, authorizations, consents, waivers, exemptions, releases, variances or
orders of, or filings with, or issued by, any Governmental Authority or other
Person.
 
“Person” shall mean an individual, corporation, partnership, bank, limited
liability company, trust, association, unincorporated organization, other entity
or group (as defined in Section 13(d)(3) of the Exchange Act).
 
“Permitted Liens” shall mean (i) Liens for Taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings, (ii)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
good faith, (iii) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations, (iv) deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (v) easements, rights-of-way, restrictions or other
similar encumbrances on real property that do not, individually or in the
aggregate, materially detract from the value of such real property or materially
interfere with the current use thereof, or (vi) Liens in the nature of zoning
restrictions, easements or other restrictions of record on the uses of real
property if the same do not and would not materially detract from the value of
any of the property or assets of MSK or materially interfere with the current
use thereof.
 
“Plans” is defined in Section 4.19(a) hereof.
 
“Post-Closing Period” shall mean all taxable periods after the Closing Date and
the portion of any Straddle Period that begins after the Closing Date.
 
“Pre-Closing Period” shall mean all taxable periods ending on or before the
Closing Date and the portion of any Straddle Period that begins before the
Closing Date and ends on the Closing Date.
 
“Principal Stockholders” is defined in the preamble hereof.
 
“Prohibited Person” means (a) a person who is a “designated national,”
“specially designated national,” “specially designated terrorist,” “specially
designated global terrorist,” “foreign terrorist organization,” “specially
designated narcotics trafficker,” or ‘blocked person” within the definitions set
forth in the Foreign Assets Control Regulations contained in the OFAC
Regulations, or who otherwise appears on the list of Specially Designated
Nationals and Blocked Persons, Appendix A to the OFAC Regulations; (b) the
government, including any political subdivision, agency, instrumentality, or
national thereof, of any country against which the United States of America
maintains economic sanctions or embargos; (c) a person acting or purporting to
act, directly or indirectly, on behalf of, or an entity owned or controlled by,
any of the persons listed in subparagraphs (a) - (b) above; (d) a person in
violation of any other civil or criminal federal or state law, regulation, or
order of similar import, as each such law has been or may be amended, adjusted
or modified or reviewed from time to time; or (f) a person or any other export
control, terrorism or drug trafficking related list administered by any federal,
state or local governmental agency as that list may be amended, adjusted, or
modified from time to time.
 
8

--------------------------------------------------------------------------------

Execution Version
 
“Proposed Balance Sheet” shall mean a balance sheet of MSK as of the Closing
Date prepared in accordance with GAAP applied on a consistent basis with the
Financial Statements by Buyer and certified in good faith as accurate and
correct by Buyer’s chief financial officer.
 
“Proprietary Rights” shall mean any and all United States and foreign: (a)
patents (including design patents, industrial designs and utility models) and
patent applications (including patent disclosures, reissues, divisions,
continuations-in-part and extensions), inventions and improvements thereto; (b)
trademarks, service marks, certification marks, trade names, trade dress, logos,
domain names, business and product names, slogans, and registrations and
applications for registration thereof; (c) copyrights and registrations thereof;
(d) inventions, processes, designs, formulae, trade secrets, know-how,
industrial models, confidential technical information, manufacturing,
engineering and technical drawings, product specifications and confidential
business information (including customer lists, pricing information, menus and
order guides); (e) computer software, firmware, data and documentation; (f) mask
works and registrations thereof; (g) intellectual property rights substantially
similar to any of the foregoing; (h) copies and tangible embodiments thereof (in
whatever form or medium, including electronic media); and (i) licenses of any of
the foregoing.
 
“PSA” is defined in Section 4.17(f) hereof.
 
“Real Property” is defined in Section 4.16(c) hereof.
 
“Receivables” is defined in Section 4.25 hereof.
 
“Release” shall mean any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, ground water or air, or otherwise entering into the environment.
 
“Returns” is defined in Section 4.8 hereof.
 
“Sale Notice” is defined in Section 7.16 hereof.
 
“Security” shall mean the Vermont Student Assistance Corporation, Education Loan
Revenue Bond owned by MSK in the principal amount of $1,500,000 and classified
as cash on the Balance Sheet.
 
“Security Value” shall mean $1,500,000.
 
“Sellers” is defined in the preamble hereof.
 
“Sellers’ Representative” is defined in the preamble hereof.
 
9

--------------------------------------------------------------------------------

Execution Version
 
“Seller Damages” is defined in Section 10.3 hereof.
 
“Seller Indemnitees” is defined in Section 10.3 hereof.
 
“Seller Threshold” is defined in Section 10.3 hereof.
 
“Stockholder” shall mean an owner of one or more shares of capital stock of MSK.
 
“Subsidiary” shall mean with respect to any party, any Person which is
consolidated with such party for financial reporting purposes.
 
“Survival Period” is defined in Section 10.1 hereof.
 
“Straddle Period” shall mean a tax period which begins before the Closing Date
and ends after the Closing Date.
 
“Taxes” shall mean all taxes, however denominated, including any interest,
penalties, criminal sanctions or additions to tax (including, without
limitation, any underpayment penalties for insufficient estimated tax payments)
or other additional amounts that may become payable in respect thereof (or in
respect of a failure to file any tax return when and as required), imposed by
any federal, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income taxes, payroll and employment taxes,
withholding taxes (including withholding taxes in connection with amounts paid
or owing to any employee, independent contractor, creditor, stockholder or other
person or entity), unemployment insurance taxes, social security (or similar)
taxes, sales and use taxes, excise taxes, franchise taxes, gross receipts taxes,
occupation taxes, real and personal property taxes, stamp taxes, value added
taxes, transfer taxes, profits or windfall profits taxes, licenses in the nature
of taxes, estimated taxes, severance taxes, duties (custom and others), workers’
compensation taxes, premium taxes, environmental taxes (including taxes under
Section 59A of the Code), disability taxes, registration taxes, alternative or
add-on minimum taxes, estimated taxes, and other fees, assessments, charges or
obligations of the same or of a similar nature.
 
“Total Acquisition” shall mean Buyer acquiring all of the issued and outstanding
shares of MSK Common Stock at the Closing so that after the Closing Buyer owns
all of the issued and outstanding shares of capital stock of MSK.
 
“Transaction” is defined in the preamble of this Agreement.
 
“Transaction Expenses” shall mean (i) the aggregate attorneys’, investment
bankers’ and accountants’ fees and expenses incurred or to be incurred by MSK,
the Sellers, and the Sellers’ Representative and (ii) transfer Taxes imposed
upon MSK by Applicable Law, in each case, in connection with the transactions
contemplated by this Agreement (including without limitation, New York real
estate transfer tax based on the fair market value of the Owned Real Property).
The Transaction Expenses shall be set forth on the Closing Schedule, and the
Closing Schedule shall indicate any portion of the Transaction Expenses that has
been paid or advanced by MSK prior to the Closing Date, any Indebtedness that
remains outstanding on the Closing Date, and the name, address, respective
amounts and bank account information from each recipient of Transaction Expenses
and payee of amounts relating to such Indebtedness.
 
10

--------------------------------------------------------------------------------

Execution Version
 
“Treasury Regulations” shall mean the treasury regulations promulgated under the
Code by the United States Treasury Department.
 
“Working Capital Shortfall” shall mean the amount by which MSK’s Estimated Net
Working Capital or Final Net Working Capital is less than $10,700,000.
 
“Working Capital Surplus” shall mean the amount by which MSK’s Estimated Net
Working Capital or Final Net Working Capital exceeds $11,100,000.
 
For purposes of this Agreement, the terms “MSK,” “Buyer,” “Sellers” and
“Subsidiary” include all of the respective predecessors thereof (including
without limitation, any previously acquired Person).
 
ARTICLE II
PURCHASE AND SALE OF STOCK
 
2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement, at
the Closing, each Seller will sell and transfer all and not less than all of the
shares of such Seller’s MSK Common Stock to Buyer, and Buyer will purchase all
and not less than all of the shares of MSK Common Stock from such Seller.
 
2.2 Purchase Price.
 
(a) Per Share Closing Consideration. The purchase price for each share of MSK
Common Stock acquired by Buyer shall be an amount (rounded to the nearest cent)
equal to (i) $28,000,000.00 minus the amounts paid to the Escrow Agent pursuant
to Section 2.3, minus the Transaction Expenses paid pursuant to Section 2.4,
minus any outstanding Indebtedness as of the Closing plus the estimated Working
Capital Surplus minus the estimated Working Capital Shortfall, divided by (ii)
the aggregate number of shares of MSK Common Stock issued and outstanding
immediately prior to the Closing, which shall be referred to as the “Per Share
Closing Consideration”. The Per Share Closing Consideration shall be calculated,
in part, based upon the Estimated Balance Sheet and the Closing Schedule. MSK
shall provide the Estimated Balance Sheet and the Closing Schedule (and a copy
of all supporting documents and data as reasonably requested by Buyer) to Buyer
at least five (5) business days prior to the Closing, both of which shall be
subject to reasonable review and approval by Buyer, which shall not be
unreasonably withheld, before being used to calculated the Per Share Closing
Consideration, and will be further subject to adjustment in accordance with
Sections 2.5(c) and/or 2.5(d). The Per Share Closing Consideration shall be paid
in accordance with Section 3.3(b).
 
(b) 338 Consideration. If Buyer makes a valid Election, the following shall be
additional purchase price paid by Buyer for shares of MSK Common Stock it
acquires pursuant to this Agreement:
 
11

--------------------------------------------------------------------------------

Execution Version
 

 
(i)
$209,011 for the ESOP if all of its shares of MSK Common Stock are acquired by
Buyer, and 

 

 
(ii)
An amount per share of MSK Common Stock acquired by Buyer from other than the
ESOP equal to $396,022 divided by the aggregate number of shares of MSK Common
Stock issued and outstanding immediately prior to the Closing and not owned by
the ESOP.

 
The consideration to be paid pursuant to this Section 2.2(b) shall be paid by
Buyer to the Disbursing Agent by wire transfer pursuant to the wire instructions
set forth on Schedule 3.3(b) attached hereto within five (5) business days after
Buyer makes a valid Election. As soon as reasonably practicable thereafter, the
consideration provided by Section 2.2(b)(i) shall be paid to the ESOP and the
consideration provided by Section 2.2(b)(ii) shall be paid by the Disbursing
Agent to the Sellers (other than the ESOP) pro rata in accordance with their
ownership of MSK Common Stock immediately before the Closing.
 
(c) Fair Market Value. The parties hereto agree that the purchase price for the
shares of MSK Common Stock as provided in this Agreement represents the fair
market value of all of the issued and outstanding shares of MSK Common Stock and
was negotiated at arm’s length. Each party represents and warrants that he is
entering into this Agreement of his own free will and accord and acknowledges
that prior to signing this Agreement he had the right to forgo selling his
shares of MSK Common Stock to Buyer.
 
2.3 Escrow. At the Closing, the Escrow Amount shall be deposited by Buyer into
an escrow account (the “Escrow Account”) to be held by the Escrow Agent for the
purpose of securing the indemnification obligations of the Sellers pursuant to
the terms of this Agreement and funding the post-Closing adjustments pursuant to
the terms set forth in Section 2.5. The Escrow Amount shall be held by the
Escrow Agent pursuant to the terms of the escrow agreement substantially in the
form of Exhibit 2.3 attached hereto (the “Escrow Agreement”). The Escrow Amount
shall be held as a trust fund and shall not be subject to any Lien, attachment,
trustee process or any other judicial process of any creditor of any party, and
shall be administered, held and disbursed solely for the purposes and in
accordance with the terms of the Escrow Agreement.
 
2.4 Transaction Expenses. At the Closing, Buyer shall pay by wire transfer the
unpaid Transaction Expenses to the recipients thereof and in the amounts
specified on the Closing Schedule pursuant to the wire instructions for each
such recipient thereof as set forth thereon.
 
2.5 Purchase Price Adjustment. 
 
(a) Post Closing Working Capital Adjustments. Within thirty (30) days after the
Closing Date, the Sellers’ Representative shall provide an update of the
Estimated Balance Sheet with any adjustments that are required to make it
accurate. Within ninety (90) days after the Closing Date, Buyer shall prepare
and deliver to Sellers’ Representative the Proposed Balance Sheet and the
proposed Net Working Capital based on the Proposed Balance Sheet. Buyer shall
also make available to the Sellers’ Representative copies of all supporting
documents and data as reasonably requested by Sellers’ Representative and
related to the preparation of the Proposed Balance Sheet.
 
12

--------------------------------------------------------------------------------

Execution Version
 
(b) Final Balance Sheet and Net Working Capital Adjustment. The Proposed Balance
Sheet and proposed Net Working Capital shall be final and binding on the parties
and the Sellers unless Sellers’ Representative shall, within twenty (20) days
following the date of receipt of the Proposed Balance Sheet and proposed Net
Working Capital, deliver to Buyer a written notice of objection (the “Adjustment
Notice”) with respect to the Proposed Balance Sheet and/or proposed Net Working
Capital. The Adjustment Notice shall specify in reasonable detail the proposed
adjustments to the disputed items on the Proposed Balance Sheet and/or Net
Working Capital and describe in reasonable detail the basis for the disputed
items. Sellers’ Representative and Sellers shall be deemed to have agreed with
respect to all items and amounts contained in the Proposed Balance Sheet and
proposed Net Working Capital not identified in a timely submitted Adjustment
Notice.
 

 
(i)
If an Adjustment Notice is delivered, Buyer and the Sellers’ Representative
shall consult with each other with respect to the disputed items and attempt in
good faith to resolve the dispute within twenty (20) days after delivery of the
Adjustment Notice. If Buyer and the Sellers’ Representative are unable to reach
agreement within such twenty (20) day period, either Buyer or the Sellers’
Representative shall refer any unresolved disputed items to the Independent
Accountant. The Independent Accountant shall be directed to render a written
report as promptly as practicable on the unresolved disputed items set forth in
the Adjustment Notice, to resolve those items of dispute set forth in the
Adjustment Notice and to make such modifications, if any, to the Proposed
Balance Sheet and proposed Net Working Capital as shall reflect such
resolutions. The determination by the Independent Accountant of any item in
dispute shall not, however, be in excess of, nor less than, the greatest or
lowest value, respectively, claimed for that particular item in the Proposed
Balance Sheet and proposed Net Working Capital, in the case of Buyer, or in the
Adjustment Notice, in the case of Sellers’ Representative. The Independent
Accountant shall have no right to make any determination with respect to the
undisputed portions of the Proposed Balance Sheet and proposed Net Working
Capital or consider rationales for any dispute offered by Sellers’
Representative other than those set forth in the Adjustment Notice, and no such
determination with respect to the undisputed portions of the Proposed Balance
Sheet and proposed Net Working Capital shall be binding on the parties. The
resolution of the dispute by the Independent Accountant shall be final and
binding on the parties. The fees and expenses of the Independent Accountant
shall be borne 50% by the Sellers’ (which amount shall be released from the
Escrow Fund pursuant to the terms of the Escrow Agreement) and 50% by Buyer.

 
13

--------------------------------------------------------------------------------

Execution Version
 

 
(ii)
If additional or other information is required by the Independent Accountant,
the Independent Accountant shall give notice thereof to Buyer and the Sellers’
Representative as soon as practicable before the expiration of such thirty
(30)-day period, and Buyer and the Sellers’ Representative shall promptly
respond; provided, however, that without the written consent of Buyer and the
Sellers’ Representative, no request for additional or other information shall
act as an extension of the thirty (30)-day period in which the Independent
Accountant must render its decision.

 
(c) Net Working Capital Adjustment. After the Final Net Working Capital is
determined the following purchase price adjustment shall be made:
 

 
(i)
If the final Working Capital Shortfall is less than the estimated Working
Capital Shortfall within five (5) business days Buyer shall pay to the
Disbursing Agent the amount of such excess, which shall then be paid to the
Sellers in the same manner as provided in Section 3.3(b);

 

 
(ii)
If the final Working Capital Shortfall is greater than the estimated Working
Capital Shortfall, the Sellers’ Representative and Buyer shall jointly direct
the Escrow Agent in accordance with the terms and conditions of the Escrow
Agreement to pay to Buyer the amount of such excess within five (5) business
days by wire transfer of immediately available funds to the account designated
in writing by Buyer;

 

 
(iii)
If there is a final Working Capital Shortfall and there was an estimated Working
Capital Surplus, no estimated Working Capital Shortfall or no estimated Working
Capital Surplus, the Sellers’ Representative and Buyer shall jointly direct the
Escrow Agent in accordance with the terms and conditions of the Escrow Agreement
to pay to Buyer the amount of such Working Capital Shortfall plus the amount of
any estimated Working Capital Surplus, if any, within five (5) business days by
wire transfer of immediately available funds to the account designated in
writing by Buyer;

 

 
(iv)
If the final Working Capital Surplus is less than the estimated Working Capital
Surplus, the Sellers’ Representative and Buyer shall jointly direct the Escrow
Agent in accordance with the terms and conditions of the Escrow Agreement to pay
to Buyer the amount of the difference within five (5) business days by wire
transfer of immediately available funds to the account designated in writing by
Buyer;

 
14

--------------------------------------------------------------------------------

Execution Version
 

 
(v)
If the final Working Capital Surplus is greater than the estimated Working
Capital Surplus, the amount of such excess shall be paid by Buyer to the
Disbursing Agent within five (5) business days, which shall then be paid to the
Sellers in the same manner as provided in Section 3.3(b);

 

 
(vi)
If there is a final Working Capital Surplus and there was an estimated Working
Capital Shortfall, no estimated Working Capital Shortfall or no estimated
Working Capital Surplus at the Closing, the amount of such Working Capital
Surplus plus the amount of any estimated Working Capital Shortfall, if any,
shall be paid by Buyer to the Disbursing Agent within five (5) business days,
which shall then be paid to the Sellers in the same manner as provided in
Section 3.3(b); or

 

 
(vii)
If none of paragraphs (i) through (vi) of this subsection are applicable, there
shall be no adjustment pursuant to this subsection.

 
(d) Indebtedness Adjustment. After the Final Balance Sheet is determined, the
following purchase price adjustments shall be made:
 

 
(i)
If the Final Balance Sheet shows Indebtedness less than the Indebtedness shown
on the Estimated Balance Sheet within five (5) business days Buyer shall pay to
the Disbursing Agent the amount of such excess, which shall then be paid to the
Sellers in the same manner as provided in Section 3.3(b);

 

 
(ii)
If the Final Balance Sheet shows Indebtedness greater than the Indebtedness
shown on the Estimated Balance Sheet, the Sellers’ Representative and Buyer
shall jointly direct the Escrow Agent in accordance with the terms and
conditions of the Escrow Agreement to pay to Buyer the amount of such excess
within five (5) business days by wire transfer of immediately available funds to
the account designated in writing by Buyer;

 

 
(iii)
If the Final Balance Sheet shows Indebtedness and there was no Indebtedness
shown on the Estimated Balance Sheet, the Sellers’ Representative and Buyer
shall jointly direct the Escrow Agent in accordance with the terms and
conditions of the Escrow Agreement to pay to Buyer the amount of such
Indebtedness shown on the Final Balance Sheet within five (5) business days by
wire transfer of immediately available funds to the account designated in
writing by Buyer; or

 

 
(iv)
If none of paragraphs (i) through (iii) of this subsection are applicable, there
shall be no adjustment pursuant to this subsection.

 
15

--------------------------------------------------------------------------------

Execution Version
 
(e) Escrow Adjustment. Amounts paid from the Escrow Amount to the Sellers’
Representative shall be considered additional Per Share Closing Consideration
and shall be paid to the Sellers by the Sellers’ Representative in the same
manner as provided in Section 3.3(b).
 
ARTICLE III
CLOSING AND CLOSING DELIVERIES AND SELLERS’ REPRESENTATIVE
 
3.1 Closing. The closing of the Transaction and the other transactions
contemplated by this Agreement and the Ancillary Documents (the “Closing”) shall
take place at the offices of Bond, Schoeneck & King, PLLC, One Lincoln Center,
Syracuse, New York 13202, at 10:00 A.M. Eastern Time, on July 31, 2008 or, in
the event that any conditions have not been satisfied or waived on such date, on
the third business day after the conditions to each party’s obligations
hereunder (other than receipt of closing deliveries) have been satisfied or
waived, or such other time and place upon which the parties may agree. The date
on which the Closing actually occurs is herein referred to as the “Closing
Date.”
 
3.2 Minimum Acquisition. Subject to ARTICLE VIII, Buyer shall not refuse to
close the transactions contemplated by this Agreement if the Stockholders owning
at least seventy percent (70%) of the issued and outstanding shares of MSK
Common Stock as of the Closing Date have become parties to and bound by the
terms and conditions of this Agreement and have complied with the pre-Closing
covenants required of the Sellers in this Agreement on or before July 25, 2008,
unless, Buyer, in its sole discretion, elects prior to the Closing an alternate
structure as provided for in Section 7.12, in which case, Buyer shall not refuse
to close the transactions contemplated by such alternate structure if the
Stockholders have obtained the necessary approvals, consents and signatures to
close the transactions contemplated by such alternate structure. Buyer, in its
sole discretion, shall not be obligated to close the transactions contemplated
by this Agreement if the Stockholders owning at least seventy percent (70%) of
the issued and outstanding shares of MSK Common Stock as of the Closing Date
have not become parties to and bound by the terms and conditions of this
Agreement and/or have not complied with the pre-Closing covenants required of
the Sellers in this Agreement on or before noon on July 25, 2008. Additionally,
Buyer, in its sole discretion, shall not be obligated to close the transactions
contemplated by an alternate structure as provided for in Section 7.12 if the
Stockholders have not obtained the necessary approvals, consents and signatures
to close the transactions contemplated by such alternate structure.
 
3.3 Closing Date Deliveries. At the Closing:
 
(a) Deliveries by Sellers. Sellers’ Representative will deliver, or cause to be
delivered, to Buyer:
 

 
(i)
certificates representing all of the outstanding MSK Common Stock, duly endorsed
(or accompanied by duly executed stock powers) for transfer to Buyer;

 

 
(ii)
termination agreements (each an “Option Termination Agreement”), each of which
shall be effective at or prior to Closing, fully executed by MSK and each holder
of outstanding Options, if any, and pursuant to which the Option held by each
such holder is terminated and cancelled at or prior to Closing;

 
16

--------------------------------------------------------------------------------

Execution Version
 

 
(iii)
the Non-Competition Agreement, substantially in the form attached hereto as
Exhibit 3.3(a)(iii), each duly executed by each Principal Stockholder and MSK;

 

 
(iv)
all Consents and Governmental Approvals required to be obtained in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby or thereby, dated
as of the Closing Date and in full force and effect;

 

 
(v)
the Proprietary Information Agreement, substantially in the form attached hereto
as Exhibit 3.3(a)(v), duly executed by each employee and director of MSK and
MSK;

 

 
(vi)
a certificate executed by MSK and the Principal Stockholders representing and
warranting to Buyer that each of the representations and warranties made in this
Agreement by such Person is accurate in all respects as of the date of this
Agreement and is accurate in all respects as of the Closing Date as if made on
the Closing Date;

 

 
(vii)
evidence, in form and substance reasonably satisfactory to Buyer, of the
discharge, removal or termination of all Liens (other than Permitted Liens) to
which any of MSK’s assets are subject, which releases shall be effective at or
prior to the Closing;

 

 
(viii)
evidence, in form and substance reasonably satisfactory to Buyer, that Sellers’
and MSK’s legal counsel and other agents and representatives have been paid in
full (or will be paid in full at Closing) and that, as of the Closing, MSK has
no liability or obligation to any of such legal counsel and other agents and
representatives;

 

 
(ix)
evidence, in form and substance reasonably satisfactory to Buyer, that all
Indebtedness has been repaid in full and extinguished (or will be repaid in full
and extinguished at Closing) and that, as of the Closing, MSK has no liability
or obligation for any Indebtedness;

 

 
(x)
an opinion from MSK’s counsel relating to the transactions contemplated by this
Agreement reasonably acceptable to Buyer;

 

 
(xi)
each other document or instrument reasonably required by Buyer to be delivered
at Closing by MSK and/or the Sellers;

 
17

--------------------------------------------------------------------------------

Execution Version
 

 
(xii)
Buyer shall have received a certificate from MSK dated as of the Closing Date
and sworn under penalty of perjury stating that MSK is or has been at any time
during the five (5)-year period ending on the date of certification a “United
States real property holding company” within the meaning of Code
Section 897(c)(2); and

 

 
(xiii)
the ALTA owner’s policy of title insurance required by Section 4.16(a) of this
Agreement, along with any other evidence, in form and substance reasonably
satisfactory to Buyer, that Seller’s representations contained within Section
4.16 of this Agreement are true and correct as of the date of Closing.

 
(b) Delivery of Per Share Closing Consideration. At the Closing, the aggregate
Per Share Closing Consideration (as described in Section 2.2(a)) shall be paid
by Buyer to the Disbursing Agent by wire transfer pursuant to the wire
instructions set forth on Schedule 3.3(b) attached hereto. As soon as reasonably
practicable thereafter, the Per Share Closing Consideration shall be paid by the
Disbursing Agent to the Sellers pro rata in accordance with their ownership of
MSK Common Stock immediately prior to the Closing.
 
(c) Buyer Deliveries. Buyer will deliver to the Sellers’ Representative:
 

 
(i)
a certificate executed by Buyer representing and warranting to the Sellers that
each of the representations and warranties made in this Agreement by Buyer is
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date; and

 

 
(ii)
each other document or instrument reasonably required by Sellers’ Representative
to be delivered at Closing by Buyer.

 
3.4 Sellers’ Representative.
 
(a) Appointment. The Stockholders hereby irrevocably constituted and appointed,
effective as of the date of this Agreement, Sellers’ Representative, as their
true, exclusive and lawful agent, representative and attorney-in-fact in
connection with the transactions contemplated by this Agreement and the
Ancillary Documents, and authorized the Sellers’ Representative to (i) exercise
all or any of the powers, authority and discretion conferred on it under any
such agreement, including preparing, negotiating, executing and delivering any
documents, incurring any costs and expenses and making any and all
determinations, (ii) waive any terms and conditions of any such agreement,
(iii) give and receive notices and communications (including relating to
indemnification), (iv) authorize delivery to Buyer of any part of the Escrow
Fund in satisfaction of claims by Buyer, (v) object to such deliveries,
(vi) agree to, negotiate, enter into settlements and compromises of, and demand
arbitration (if applicable) and comply with orders of courts and awards of
arbitrators with respect to such claims, and (vii) take all actions necessary or
appropriate in the judgment of the Sellers’ Representative for the
accomplishment of the foregoing, and Sellers’ Representative hereby accepts such
appointment. Without limiting the generality of the appointment hereunder, the
Sellers’ Representative shall have authority to make all decisions and exercise
all powers, authority and discretion of the Sellers’ Representative as set forth
in the Escrow Agreement.
 
18

--------------------------------------------------------------------------------

Execution Version
 
(b) Bindingness. The Sellers shall be irrevocably and absolutely bound by all
actions taken, rights, powers or authority exercised, and decisions and
determinations made by the Sellers’ Representative in its capacity thereof
(including for indemnification), as if such Seller personally had taken such
action, exercised such rights, powers or authority or made such decision or
determination in such Seller’s capacity. The Sellers’ Representative shall
promptly, and in any event within ten (10) business days, provide written notice
to the Sellers of any action taken on their behalf by the Sellers’
Representative pursuant to the authority delegated to the Sellers’
Representative under this Section. The Sellers’ Representative shall at all
times act in its capacity as the Sellers’ Representative in a manner that the
Sellers’ Representative believes in good faith to be in the best interest of the
Sellers.
 
(c) Liability and Reliance. None of Buyer, MSK, the Sellers’ Representative or
their respective stockholders, officers, directors, Affiliates, members, agents
or representatives shall be liable to any Seller or its shareholders, partners,
members, officers, directors, beneficiaries, participants, Affiliates and agents
for any error of judgment, or any action taken, suffered or omitted to be taken,
on the part of the Sellers’ Representative, except that the Sellers’
Representative shall be liable for its gross negligence, bad faith or willful
misconduct. The Sellers’ Representative may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
reasonable reliance on the advice of such counsel, accountants or experts. The
Sellers’ Representative shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Ancillary Document. As to any matters not
contemplated by this Agreement or any other Ancillary Document, the Sellers’
Representative shall not be required to exercise any discretion or take any
action. Buyer and MSK shall be entitled to deal exclusively with the Sellers’
Representative on all matters relating to this Agreement and the Ancillary
Documents, and shall be entitled to rely conclusively (without further evidence
of any kind whatsoever) on any document executed by or purported to be executed
on behalf of any Seller by the Sellers’ Representative, and on any other action
taken or purported to be taken on behalf of any Seller by the Sellers’
Representative, as fully binding upon each such Seller.
 
(d) Resignation, Appointment of Successor. The Sellers’ Representative may
resign by providing thirty (30) days’ prior written notice to the Sellers and
Buyer. Upon the resignation of the Sellers’ Representative, the Sellers who
owned more than a majority of the outstanding shares of MSK Common Stock
immediately prior to the Closing shall, within thirty (30) days after receipt of
any resignation, appoint a replacement Sellers’ Representative to serve in
accordance with the terms of this Agreement. Such replacement Sellers’
Representative shall promptly notify Buyer in writing of his, her or its
appointment.
 
(e) Indemnification. Each Seller, severally but not jointly, shall indemnify and
hold harmless and shall reimburse the Sellers’ Representative from and against
such Seller’s ratable share of any and all liabilities, losses, damages, claims,
reasonable third party costs or reasonable third party expenses (including
reasonable attorneys’ fees and cost of investigation) suffered or incurred by
the Sellers’ Representative arising out of or resulting from any action taken or
omitted to be taken by the Sellers’ Representative under this Agreement or any
other Ancillary Document, other than such liabilities, losses, damages, claims,
costs or expenses arising out of or resulting from the Sellers’ Representative’s
gross negligence, bad faith or willful misconduct (the “Sellers’ Representative
Expenses”). In all matters relating to this Section, the Sellers’ Representative
shall be the only party entitled to assert the rights of the Sellers, and the
Sellers’ Representative shall perform all of the obligations of the Sellers
delegated to it hereunder.
 
19

--------------------------------------------------------------------------------

Execution Version
 
(f) Representations and Warranties of Sellers’ Representative. The Sellers’
Representative represents and warrants to Buyer as follows:
 

 
(i)
Subject to approval of this Agreement by the Sellers, the Sellers’
Representative has the full power and authority to execute and deliver this
Agreement and the Ancillary Documents to which it will be a party, to perform
fully its obligations hereunder and thereunder. All actions, authorizations and
consents required by any Applicable Law for the execution, delivery and
performance by the Sellers’ Representative of this Agreement and each of the
Ancillary Documents to which it is or will be a party have been properly taken
or obtained. The Sellers’ Representative has duly executed and delivered this
Agreement and, on the Closing Date, will have duly executed and delivered each
of the Ancillary Documents to which the Sellers’ Representative will be a party;
and

 

 
(ii)
This Agreement constitutes, and on the Closing Date each of such Ancillary
Documents will constitute, the legal, valid and binding obligations of the
Sellers’ Representative, enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and rules of
Applicable Law governing specific performance, injunctive relief and other
equitable remedies.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
MSK AND PRINCIPAL STOCKHOLDERS
 
Except as otherwise set forth in the Schedules to this Agreement, MSK and each
Principal Stockholder in his capacity as an officer and/or director of MSK and
not in his personal capacity, jointly and severally, hereby represent and
warrant to Buyer as follows:
 
4.1 Authorizations, etc. MSK has full power and authority to execute and deliver
this Agreement and the Ancillary Documents to which it is or will be a party, to
perform fully its obligations hereunder or thereunder, and to consummate the
transactions contemplated hereby and thereby. Except as set forth in Schedule
4.1, all actions, authorizations and consents required by any Applicable Law for
the execution, delivery and performance by MSK of this Agreement and each of the
Ancillary Documents to which it is or will be a party, and the consummation of
the transactions contemplated thereby, have been properly taken or obtained. MSK
has duly executed and delivered this Agreement and, on the Closing Date, will
have duly executed and delivered each of the Ancillary Documents to which MSK
will be a party. This Agreement constitutes, and on the Closing Date each of
such Ancillary Documents will constitute, the legal, valid and binding
obligations of MSK enforceable against it in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally and general principles of
equity.
 
20

--------------------------------------------------------------------------------

Execution Version
 
4.2 Corporate Status. 
 
(a) MSK is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, with full corporate
power and authority to carry on its business and to own or lease and to operate
its properties as and in the places where its business is conducted and such
properties are owned, leased or operated.
 
(b) MSK is duly qualified or licensed to do business and is in good standing in
each of the jurisdictions specified in Schedule 4.2(b), which are the only
jurisdictions in which the operation of the Business or the character of the
properties owned, leased or operated by it in connection with the Business makes
such qualification or licensing necessary.
 
(c) MSK has delivered to Buyer complete and correct copies of the certificate of
incorporation and by-laws of MSK, as amended through, and in full force and
effect on, the date hereof.
 
4.3 Subsidiaries. MSK does not have and has never had any Subsidiaries.
 
4.4 Capitalization. The authorized capital stock of MSK consists of 2,000,000
shares of MSK Common Stock, of which 1,388,598 shares are issued and outstanding
on the date hereof. Schedule 4.4 sets forth the true and correct name of each
record holder of the issued and outstanding shares of MSK Common Stock, and the
number of shares of Common Stock owned by such holder. Other than the MSK Common
Stock, no class or series of capital stock of MSK is or has been authorized. All
of the issued and outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable, and none of the outstanding shares
are subject to, nor have been issued in violation of any pre-emptive or similar
rights. All issuances, sales and repurchases of equity interests by MSK have
been effected in compliance with all applicable laws, including, without
limitation, applicable foreign, federal and state securities laws. Schedule 4.4
sets forth a true, correct and complete list of each outstanding Option on the
date of this Agreement, as well as the number of shares subject to such Option,
the exercise price and the expiration date thereof. At Closing, there will be no
Options and there are no (i) options, warrants, calls, preemptive rights,
subscriptions or other rights, convertible securities, agreements or commitments
of any character obligating MSK to issue, transfer or sell any shares of capital
stock, options, warrants, calls or other equity interest of any kind whatsoever
in MSK or securities convertible into or exchangeable for such shares or equity
interests, or (ii) contractual obligations of MSK to repurchase, redeem or
otherwise acquire any of their respective capital stock or equity interest.
 
21

--------------------------------------------------------------------------------

Execution Version
 
4.5 No Conflicts and Governmental Approvals, etc. 
 
(a) Conflicts. The execution, delivery and performance by MSK of this Agreement
and the Ancillary Documents to which it is or will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (with or without the giving of notice, the lapse of time, or both):
conflict with; contravene; result in a violation or breach of; result in a
default under; give rise to a right of, acceleration, amendment, cancellation,
modification, termination or vesting under; result in a decreased right of MSK
or obligation of any other Person under; result in an increased or additional
obligation of MSK or right of any other Person under (i) any Applicable Law,
(ii) the certificate of incorporation or by-laws of MSK, (iii) any Material
Contract to which MSK is a party or by which MSK or any of its material
properties or assets may be bound or affected.
 
(b) Governmental Approvals. Except as specified in Schedule 4.5(b), (i) no
Governmental Approval or other Consent is required to be obtained or made by MSK
and (ii) MSK is not or will not be required to give any notice to any Person in
connection with the execution and delivery of this Agreement and the Ancillary
Documents to which each is a party, or the consummation of the transactions
contemplated hereby and thereby.
 
4.6 Financial Statements. Attached hereto as Schedule 4.6 are (i) reviewed
financial statements of MSK for the years ended December 31, 2004, December 31,
2005, December 31, 2006 and December 31, 2007, and (ii) unaudited financial
statements of MSK for the interim period ended on the last day of the month
immediately preceding the date of this Agreement (collectively, (i) and (ii) are
the “Financial Statements”). Except as set forth on Schedule 4.6, the Financial
Statements have been derived from the books and records of MSK and were prepared
in accordance with GAAP applied on a consistent basis for the periods involved
and fairly present, in all material respects, the consolidated financial
position of MSK as of the respective dates thereof and the results of its
operations and cash flows for the respective periods then ended, subject, in
case of the unaudited Financial Statements, to the absence of notes and
presentations items required by GAAP and to normal year-end adjustments.
 
4.7 Absence of Undisclosed Liabilities. MSK has no liabilities or obligations of
a nature required to be disclosed on a balance sheet prepared in accordance with
GAAP, whether known, absolute, accrued, contingent or otherwise and whether due
or to become due, except (a) as and to the extent disclosed, provided for and
reserved for in the reviewed balance sheet (the “Balance Sheet”) of MSK as of
December 31, 2007, included in the Financial Statements (or notes thereto), (b)
for liabilities and obligations that were incurred after the date of the Balance
Sheet in the ordinary course of business, and (c) the Transaction Expenses.
 
4.8 Taxes.
 
(a) Returns, Payments and Jurisdiction Claims. MSK has timely filed with the
appropriate Governmental Authorities all returns and reports in respect of Taxes
(the “Returns”) required to be filed by each of them in respect of the Business
(taking into account any extension of time to file granted with respect
thereto). The information on such Returns (as amended, if applicable) is
complete and accurate in all material respects. MSK has paid on a timely basis
all Taxes, whether or not show on the foregoing Returns. There are no Liens for
Taxes (other than for current Taxes not yet due and payable) upon the assets of
MSK. No claim has been made in writing in the past five (5) years by any
Governmental Authority in a jurisdiction where MSK does not file Returns that
MSK is or may be subject to taxation under that jurisdiction.
 
22

--------------------------------------------------------------------------------

Execution Version
 
(b) Deficiencies, Audits, Claims, Extensions, etc. No unpaid (or unreserved in
accordance with GAAP) deficiencies for Taxes have been claimed, proposed or
assessed by any taxing authority or other Governmental Authority with respect to
MSK for any Pre-Closing Period and, to the Knowledge of MSK, there are no
pending audits, investigations or claims for or relating to any liability in
respect of Taxes of MSK, nor has MSK been notified of any request for such an
audit, investigation or claim. MSK has not requested any extension of time
within which to file any currently unfiled Returns in respect of any Taxes. No
extension of a statute of limitations relating to any Taxes is in effect with
respect to MSK.
 
(c) Accrual, Withholding, Taxes of Others and Filing Jurisdictions. (i) MSK has
accrued or will accrue on its books a liability for Taxes payable by it for any
Pre-Closing Period which are not paid prior to the Closing Date; (ii) MSK has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party; (iii) MSK is not liable for Taxes of
any other Person, or is currently under any contractual obligation to indemnify
any Person with respect to Taxes, or is a party to any Tax sharing agreement or
any other agreement providing for payments by MSK with respect to Taxes
(including any obligations under Treasury Regulations Section 1.1502-6 or
similar state or local law for Taxes of an affiliated, consolidated and/or
unitary group); and (iv) Schedule 4.8(c) contains a list of all jurisdictions in
which MSK is required to file Returns.
 
(d) Income Inclusions and Deduction Exclusions. Except as disclosed on Schedule
4.8(d), MSK will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any period ending after the
Closing Date as a result of any (i) change in method of accounting for a Taxable
period ending on or prior to the Closing Date or any adjustment pursuant to
Section 481(a) of the Code (or any analogous provision of other Applicable Law),
(ii) closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of other Applicable Law) executed on or prior
to the Closing Date, (iii) installment sale or open transaction disposition made
on or prior to the Closing Date or (iv) prepaid amount received on or prior to
the Closing Date.
 
(e) Safe Harbor Lease, Alternative Depreciation, Tax-Exempt Use Property. None
of the assets of MSK: (i) is property that MSK is required to treat as being
owned by any other Person pursuant to the “safe harbor lease” provisions of
former Section 168(f)(8) of the Code, (ii) is required to be depreciated under
the alternative depreciation system under Section 168(g)(2) of the Code or
(iii) is a “tax-exempt use property” within the meaning of Section 168(h) of the
Code.
 
(f) Listed Transactions. MSK is not required to make any disclosure to the IRS
with respect to a “listed transaction” pursuant to Treasury Regulation
Section 1.6011-4(b)(2) or any similar provision of other Applicable Law. MSK has
made all other necessary disclosures required by Treasury Regulation
Section 1.6011-4 and any similar provision of other Applicable Law, and MSK has
not been a participant in a transaction described in Treasury Regulation
Section 1.6011-4(b)(3) or 1.6011-4(b)(4) or any similar provision of other
Applicable Law. MSK has disclosed on its Returns all positions taken therein
that could give rise to a substantial understatement penalty under Code
Section 6662 or any similar provision of other Applicable Law, and is in
possession of supporting documentation as may be required under any such
provision.
 
23

--------------------------------------------------------------------------------

Execution Version
 
(g) Joint Ventures, Partnerships, Etc. MSK is not a party to any joint venture,
partnership or other agreement, contract or arrangement that could be treated as
a partnership for federal income Tax purposes.
 
(h) Miscellaneous.
 

 
(i)
No indebtedness of MSK consists of “corporate acquisition indebtedness” within
the meaning of Section 279 of the Code.

 

 
(ii)
MSK is not a party to any agreement that would require MSK or any affiliate
thereof to make any payment that would constitute an “excess parachute payment”
for purposes of Sections 280G and 4999 of the Code.

 

 
(iii)
MSK has delivered or made available to the Purchaser copies of each of the
Returns for income Taxes filed on behalf of MSK since January 1, 2004.

 

 
(iv)
MSK has not filed a consent under Section 341(f) of the Code.

 

 
(v)
Schedule 4.8(h)(v) lists all federal, state, local and foreign Returns for
taxable periods ending on or after December 31, 2003 that have been audited and
those that are the subject of audit.

 

 
(vi)
Except as set forth on Schedule 4.8(h)(vi), none of the assets of MSK
constitutes tax-exempt bond financed property.

 

 
(vii)
No power of attorney has been granted by MSK with respect to any matter relating
to Taxes which is currently in force.

 

 
(viii)
MSK has made a valid S election under Section 1361 of the Code and the
corresponding provision of New York law. Such election was effective as of the
year commencing September 1, 2001 for federal and New York state income tax
purposes.

 
4.9 Absence of Changes. Except as set forth in Schedule 4.9, since the date of
the Balance Sheet, MSK has not:
 
(a) declared, set aside, made, set a record date for or paid any dividend or
other distribution in respect of its capital stock or otherwise purchased or
redeemed, directly or indirectly, any shares of its capital stock;
 
24

--------------------------------------------------------------------------------

Execution Version
 
(b) issued or sold any shares of any class of its capital stock or other
ownership interest, or any securities convertible into or exchangeable for any
such shares or interest, or issued, sold, granted or entered into any
subscription, options, warrants, conversion or other rights, agreements,
commitments, arrangements or understandings of any kind, contingently or
otherwise, to purchase or otherwise acquire any such shares or interest or any
securities convertible into or exchangeable for any such shares or interest,
except for any shares of MSK Common Stock issued upon the exercise of any
Options outstanding on the date hereof;
 
(c) incurred any material obligation or liability except Transaction Expenses
and current liabilities for trade or business obligations incurred in connection
with the purchase of goods or services in the ordinary course of business;
 
(d) discharged or satisfied any Lien, other than those required to be discharged
or satisfied, or paid any obligation or liability, absolute, accrued, contingent
or otherwise, whether due or to become due, other than (i) current liabilities
shown on the Balance Sheet, (ii) current liabilities incurred since the date
thereof in the ordinary course of business, and (iii) scheduled payments of
principal or interest on any Indebtedness through the Closing Date;
 
(e) subjected any of its assets to any Lien other than any Permitted Lien;
 
(f) sold, transferred, leased to others or otherwise disposed of any of its
assets, except in the ordinary course of business or fixed assets having an
aggregate value of less than $50,000, or canceled or compromised any debt or
claim in excess of $50,000 in each case or $100,000 in the aggregate, or waived
or released any right of substantial value, except in the ordinary course of
business;
 
(g) received any written notice of termination of any Material Contract;
 
(h) suffered any damage, destruction or loss (whether or not covered by
insurance) in excess of $50,000 to any of its assets;
 
(i) changed in any material respect its tax or accounting practices, policies or
principles except as required by any Applicable Law or GAAP;
 
(j) paid, granted or committed to grant any increase in any remuneration or
benefits (including salary, incentive, change in control, retention or severance
compensation) of any current or former director, officer, agent, other employee
of or consultant to MSK outside of the ordinary course of business, except where
such payment or increase is required by any Applicable Law or any contractual
obligation existing on the date of this Agreement;
 
(k) made or committed to make any capital expenditures or capital additions or
improvements in excess of an aggregate of $50,000, except for capital
expenditures or capital additions or improvements made in the ordinary course of
business or contemplated by an approved budget of MSK;
 
25

--------------------------------------------------------------------------------

Execution Version
 
(l) instituted, settled or agreed to settle any Litigation before any
Governmental Authority, other than in the ordinary course of business;
 
(m) transferred or granted any material rights or licenses under, or entered
into any settlement regarding the infringement of, its Proprietary Rights or
entered into any licensing or similar agreements or arrangements with respect
thereto;
 
(n) made any amendment or changes in its certificate of incorporation or bylaws;
 
(o) incurred any obligation or liability in excess of $10,000 that binds MSK for
a term of more than one year;
 
(p) engaged in any other transactions outside the ordinary course of business
and not heretofore identified on Schedule 4.19; or
 
(q) made a commitment to take any of the foregoing actions.
 
4.10 Litigation. Except as disclosed on Schedule 4.10, there is no Litigation
pending or, to the Knowledge of MSK, threatened, against MSK or its assets, or
seeking to prevent, hinder or delay the transactions contemplated by this
Agreement or any of the Ancillary Documents. No citations, fines or penalties
have been asserted against MSK under any Applicable Law which remain
outstanding. There are no outstanding orders, judgments, decrees or injunctions
issued by any Governmental Authority against MSK.
 
4.11 Governmental Approvals. Schedule 4.11 sets forth all material Governmental
Approvals required to be held and/or used in the Business. All such Governmental
Approvals have been duly obtained and are in full force and effect, and MSK is
in compliance with each such Governmental Approval.
 
4.12 Compliance with Laws. Except as set forth in Schedule 4.12, MSK is, and at
all times since January 1, 2000 has been, in compliance with all material
Applicable Laws; provided, however, to the extent the failure to comply with one
or more immaterial Applicable Laws exceeds twenty thousand dollars ($20,000)
individually or in the aggregate such failure(s) shall be considered a failure
to comply with a material Applicable Law. MSK has not received any written
notice alleging any violation or breach of, or failure to be in compliance with,
any Applicable Law that has not been cured or waived. MSK hold all Permits
required to operate its business. MSK is in material compliance with the terms
of such Permits.
 
4.13 Title to Assets. Except as disclosed on Schedule 4.13, MSK has good and
marketable title to all of the tangible and intangible assets owned by it, free
and clear of any Liens. Except as disclosed on Schedule 4.13, MSK owns, leases,
licenses or otherwise has the contractual right to use all of the assets used in
or necessary for the conduct of its business as currently conducted.
 
4.14 Contracts. Schedule 4.14 sets forth a true and complete list, and MSK has
provided Buyer complete copies (including all amendments and extensions thereof)
or, if oral, an accurate and complete description of all material terms, of each
of the following to which MSK is a party or is otherwise bound (each, a
“Material Contract”):
 
26

--------------------------------------------------------------------------------

Execution Version
 

 
(i)
all loan agreements, indentures, mortgages, notes, installment obligations,
capital leases, or other agreements or instruments relating to Indebtedness (or
guarantees thereof);

 

 
(ii)
all continuing contracts or commitments for the future purchase, sale or
manufacture of products, materials, supplies, equipment or services, and all
agreements with independent dealers or manufacturer’s representatives, in each
case requiring payment to or from MSK in an amount in excess of $20,000 per
annum which are not terminable on 60 days’ or less notice without cost or other
liability;

 

 
(iii)
all collective bargaining, employment, severance and other agreements requiring
change of control or parachute payments from MSK, or any other type of contract
or understanding between MSK and any of its respective officers or employees,
other than pursuant to the Plans, which is not terminable by MSK upon 30 days’
or less notice without cost or other liability;

 

 
(iv)
all joint venture, partnership or other contracts involving a sharing of
profits, losses, costs or liabilities by MSK with any other Person;

 

 
(v)
all rights to use the intellectual property of a third party, whether pursuant
to a license, sublicense, agreement or otherwise;

 

 
(vi)
all Government Contracts;

 

 
(vii)
pension, profit sharing, Option, employee stock purchase, stock appreciation
right, phantom stock option or other plan providing for deferred or other
compensation to employees or any other employee benefit plan;

 

 
(viii)
contract relating to loans to officers, directors, Sellers or their Affiliates;

 

 
(ix)
Guarantee of any obligation;

 

 
(x)
contract under which MSK has advanced or loaned, or agreed to advance or loan,
any Person amounts in the aggregate exceeding $10,000;

 

 
(xi)
contract pursuant to which MSK is lessor of or permits any third party to hold
or operate any property, real or personal, owned or controlled by MSK;

 
27

--------------------------------------------------------------------------------

Execution Version
 

 
(xii)
warranty contract with respect to its services rendered or its products sold or
leased;

 

 
(xiii)
contract for the purchase, acquisition or supply of inventory and other property
and assets, whether for resale or otherwise in excess of $10,000;

 

 
(xiv)
contracts with independent agents, brokers, dealers or distributors which
provide for annual payments in excess of $10,000;

 

 
(xv)
employment, consulting, sales, commissions, advertising or marketing contracts;

 

 
(xvi)
contracts providing for “take or pay” or similar unconditional purchase or
payment obligations;

 

 
(xvii)
contracts with Persons with which, directly or indirectly, a Seller also has a
contract;

 

 
(xviii)
contract that requires the consent of any Person, or contains any provision that
would result in a modification of any rights or obligation of any Person
thereunder upon a change in control of MSK or which would provide any Person any
remedy (including rescission or liquidated damages), in connection with the
execution, delivery or performance of this Agreement and the agreements
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby;

 

 
(xix)
nondisclosure or confidentiality contracts;

 

 
(xx)
power of attorney or other similar contract or grant of agency;

 

 
(xxi)
any other contract which is material to its operations and business prospects or
involves a consideration in excess of $50,000 annually, excluding any purchase
orders in the ordinary course of business; and

 

 
(xxii)
all agreements containing covenants that in any way purport to restrict the
business activity of MSK or limit the freedom of MSK to engage in any line of
business or to compete with any Person.

 
Except as disclosed on Schedule 4.14, MSK is not in material default, and to the
Knowledge of MSK, no other party is in material default, under any Material
Contract and no event has occurred which (after notice or lapse of time or both)
would become a breach or default under, or would otherwise permit modification,
cancellation, acceleration or termination of, any Material Contract or would
result in the creation of or right to obtain any Lien upon, or any Person
obtaining any right to acquire, any assets, rights or interests of MSK. Except
as disclosed on Schedule 4.14: (i) each Material Contract is in full force and
effect and is a valid and binding obligation of MSK and, to the Knowledge of
MSK, the other parties thereto; and (ii) MSK has not received notice from any
party to a Material Contract that such party intends either to modify, cancel or
terminate a Material Contract. Except as disclosed on Schedule 4.14 or, in
respect of Leases, Schedule 4.16, MSK is not required under any Material
Contract to obtain the Consent of any party to a Material Contract to transfer
the MSK Common Stock to Buyer and otherwise consummate the transactions
contemplated by this Agreement
 
28

--------------------------------------------------------------------------------

Execution Version
 
4.15 Proprietary Rights.
 
(a) MSK’s Rights to Proprietary Rights. MSK owns or has the right to use
pursuant to licenses, sublicenses, agreement, permission or other rights to use
all Proprietary Rights that are necessary to the conduct of its business as
currently conducted. The stockholders, directors, officers and employees of MSK
have heretofore transferred to MSK all right, title and interest of such person
in and to all of the Proprietary Rights that are necessary for MSK to conduct
its business as currently conducted, which are listed on Schedule 4.15(b).
Following the consummation of the transactions contemplated by this Agreement,
each Proprietary Right listed on Schedule 4.15(b) (except to the extent, if any,
otherwise indicated thereon) will be owned or available for use by MSK on the
same terms and conditions as were applicable immediately prior to Closing.
 
(b) List of Proprietary Rights. Schedule 4.15(b) sets forth a true and complete
list of:
 

 
(i)
all material unregistered trademarks used by MSK, and all trademark
registrations and applications to register trademarks used by MSK, including for
each such trademark, identification of the owner, the application or
registration number, country, filing or registration date, expiration date,
filing class and description of the mark;

 

 
(ii)
all service mark registrations and applications to register service marks used
by MSK, including for each such service mark, identification of the owner, the
application or registration number, country, filing or registration date,
expiration date, filing class and description of the mark;

 

 
(iii)
all copyrights registrations and applications to register copyrights for
copyrights used by MSK, including for each such copyright, identification of the
owner, the application or registration number, country, filing or registration
date, expiration date, filing class and description of the copyrighted work;

 

 
(iv)
all patents and patent applications used by MSK, including for each such patent
and patent application, identification of the owner, the application serial
number or issue patent number and country; and

 
29

--------------------------------------------------------------------------------

Execution Version
 

 
(v)
any other material Proprietary Rights used by MSK, or licensed or sublicensed by
MSK to a third party, including without limitation, any of the Stockholders and
their respective Affiliates (and a summary description of the Proprietary Rights
subject to such license or sublicense, and the names of the parties thereto).

 
(c) Royalties or Fees. Except as disclosed in Schedule 4.15(c), MSK is not
required to pay any royalty, license fee or similar compensation in connection
with the conduct of its business as currently conducted.
 
(d) Infringement by MSK. MSK has not infringed upon or misappropriated any
Proprietary Rights of third parties in any respect. No claims have been asserted
in writing by any Person alleging that MSK infringed upon or misappropriated the
Proprietary Rights of any other Person. No action, suit, proceeding, complaint,
claim or demand is pending, or to the Knowledge of MSK, threatened, which
challenges the legality, validity, use or ownership of the Proprietary Rights
listed as owned by MSK on Schedule 4.15(b).
 
(e) Infringement by Third Parties. Except as disclosed in Schedule 4.15(e), to
the Knowledge of MSK, no Person is infringing upon or misappropriating any
Proprietary Rights of MSK.
 
(f) Actions or Suits. No material action, suit, proceeding, assertion, challenge
or claim is pending or, to the Knowledge of MSK, threatened against a third
party challenging the legality, validity, use or ownership of the same
Proprietary Rights licensed or otherwise used by MSK.
 
(g) Restrictions. No Proprietary Rights listed as owned by MSK on Schedule
4.15(b), nor any of MSK’s products or services are subject to an outstanding
injunction, judgment, order, decree, agreement or ruling restricting the use of
the Proprietary Rights with respect to MSK or restricting the licensing thereof
to any Person.
 
(h) Licensed Proprietary Rights. With respect to the Proprietary Rights listed
on Schedule 4.15(b) as resulting from a license, sublicense, agreement, or
permission, except for Permitted Liens, each such license, sublicense, agreement
or permission is valid, binding, and in full force and effect in all material
respects; MSK is not in material breach or default thereunder, and no event has
occurred which with notice or lapse of time would constitute a breach or default
or permit termination thereunder; and MSK has not granted a sublicense or
similar right with respect to the license, sublicense, agreement or permission,
except as otherwise set forth on Schedule 4.15(b).
 
(i) Enforcement. All Proprietary Rights that are capable of being enforced, are
fully enforceable. All required maintenance fees concerning the Proprietary
Rights have been paid.
 
(j) Confidentiality Agreements. To the extent MSK or any of its officers or
representatives have disclosed Proprietary Rights to any Person, whether in
connection with a sale of MSK assets or equity or otherwise (but excluding
disclosures to the MSK employees in connection with their employment with MSK),
MSK has done so only after having each such Person enter into a confidentiality
agreement or non-disclosure agreement that prevents such Person and its agents,
directors, employees and officers from disclosing or using such Proprietary
Rights other than in furtherance of an MSK purpose. The foregoing
confidentiality agreements and/or non-disclosure agreements have a perpetual
duration.
 
30

--------------------------------------------------------------------------------

Execution Version
 
4.16 Real Property. 
 
(a) Owned Real Property. Schedule 4.16(a) sets forth the address and description
of each parcel of Owned Real Property. With respect to each parcel of Owned Real
Property: (i) except as set forth on Schedule 4.16(a), MSK has fee simple title,
free and clear of all Liens, except Permitted Liens; (ii) except as set forth on
Schedule 4.16(a), MSK has not leased or otherwise granted to any Person the
right to use or occupy such Owned Real Property or any portion thereof; and
(iii) there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein. Seller shall provide Buyer at Closing an ALTA owner’s policy of title
insurance insuring the marketable title to, a bring down of the abstract for,
and a non-imputation endorsement with respect to, the Owned Real Property.
 
(b) Leased Real Property. Schedule 4.16(b) sets forth the address of each parcel
of Leased Real Property, and a true and complete list of all Leases for each
such Leased Real Property (including the date and name of the parties to such
Lease document). Sellers have delivered to Buyer a true and complete copy of
each such Lease document, and in the case of any oral Lease, a written summary
of the material terms of such Lease. Except as set forth in Schedule 4.16(b),
with respect to each of the Leases: (i) such Lease is legal, valid, binding,
enforceable and in full force and effect; (ii) the transactions contemplated by
this Agreement do not require the consent of any other party to such Lease, will
not result in a breach of or default under such Lease, and will not otherwise
cause such Lease to cease to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the Closing; (iii) as of the date
hereof, Seller has not received a notice of default or termination with respect
to any of the Leases; (iv) there has not occurred any event which would
constitute a material breach by the MSK of, or material default by MSK in, the
performance of any covenant, agreement or condition contained in any Lease, and
to the Knowledge of MSK, no lessor under a Lease is in material breach or
default in the performance of any covenant, agreement or condition contained in
such Lease; (v) the other party to such Lease is not an affiliate of, and
otherwise does not have any economic interest in, the Seller; (vi) MSK has not
subleased, licensed or otherwise granted any Person the right to use or occupy
the Leased Real Property or any portion thereof; and (vii) MSK has not
collaterally assigned or granted any Lien in such Lease or any interest therein.
 
(c) All Property. The Owned Real Property and the Leased Real Property
(collectively, the “Real Property”) comprise all of the real property used in
the business of MSK; and the Seller is not a party to any option or agreement to
purchase any other real property or interest therein.
 
(d) Condemnation. Seller has not received written notice of any condemnation,
expropriation or other proceeding in eminent domain affecting any parcel of
Owned Real Property or any portion thereof or interest therein.
 
31

--------------------------------------------------------------------------------

Execution Version
 
(e) Use. To the Knowledge of MSK, the current use and occupancy of the Owned
Real Property and the operation of the business of MSK as currently conducted
thereon does not violate in any material respect any easement, covenant,
condition, restriction or similar provision in any instrument of record or other
unrecorded agreement affecting such Owned Real Property.
 
(f) Improvements. The buildings, structures and improvements included within the
Owned Real Property (collectively, the “Improvements”) comply in all material
respects with all Applicable Laws, including building and zoning ordinances and
no material alteration, repair, improvement or other work that could give rise
to a Lien has been performed in respect to such Improvements within the last 120
days. The Improvements and the mechanical systems situated therein, including
without limitation the heating, electrical, air conditioning and plumbing
systems, are in good operating condition and repair, ordinary wear and tear
excepted, and are adequate and suitable for the purposes for which they are
presently being used, and the roof of each Improvement is in satisfactory
condition and is not in need of current repair or replacement. The Real Property
and its continued use, occupancy and operation as currently used, occupied and
operated does not constitute a nonconforming use under any Applicable Law
affecting the Real Property (other than possible set back violations, none of
which will have a Material Adverse Effect on the Real Property or its continued
use, occupancy and operation as currently used, occupied and operated), and the
continued existence, use, occupancy and operation of each Improvement, and the
right and ability to repair and/or rebuild such Improvements in the event of
casualty, is not dependent on any special Permit, exception, approval or
variance. There is no pending for which notice has been served on MSK, or to the
Knowledge of MSK, threatened or proposed proceeding or governmental action to
modify the zoning classification of, or to take by the power of eminent domain
(or to purchase in lieu thereof), or to classify as a landmark, or to impose
special assessments on, or otherwise to take or restrict in any way the right to
use, develop or alter, all or any part of the Real Property which would have a
Material Adverse Effect. There are no encroachments upon any of the Real
Property, and no portion of any Improvement owned by MSK encroaches upon any
property not included within the Real Property or upon the area of any easement
affecting the Real Property. Each Improvement has direct access, adequate for
the operation of the business of MSK, in the ordinary course, to a public street
adjoining the Real Property on which such Improvement is situated, and no
existing way of access to any Improvement crosses or encroaches upon any
property or property interest not owned by MSK.
 
4.17 Environmental Matters. Except as disclosed in Schedule 4.17:
 
(a) Releases. No Release, threatened Release, leak, discharge, spill, disposal
or emission of Hazardous Substances has occurred in, on or about the Facilities,
and no migration of Hazardous Substances into the environment off site of the
Facilities has occurred, and the Facilities are free of Hazardous Substances as
of the date of this Agreement, except those that are in compliance with
Environmental Laws.
 
(b) Operations. The operations of MSK have been in compliance with Environmental
Laws, except where the failure to so comply would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
operations of MSK currently are in compliance with all Environmental Laws and,
to the Knowledge of MSK, there are no facts, circumstances or conditions that
currently exist that could adversely affect such continued compliance with
Environmental Laws. Schedule 4.17 contains a list of all environmental permits
which are required for the operations of MSK. MSK currently has all
environmental permits which are required for its operations and MSK is not in
violation in any material respect of any term, condition or provision of any
environmental permit. During the time that MSK has owned or leased any of the
Facilities, MSK has not used, generated, manufactured or stored on, under or
about such Facilities or transported or arranged for disposal to or from such
Facilities, any Hazardous Substances in violation of applicable Environmental
Law. There is not now, nor has there ever been located at any of the Facilities
any (i) underground storage tanks, (ii) asbestos-containing material, (iii)
polychlorinated biphenyls, or (iv) chlorinated solvents, except those that are
in compliance with Environmental Laws.
 
32

--------------------------------------------------------------------------------

Execution Version
 
(c) Litigation, Orders, Claims. During the time that MSK has owned or leased any
of the Facilities, there has been no litigation brought or, to the Knowledge of
MSK, threatened in writing against MSK by, or any settlement reached by MSK
with, any party or parties respecting any Environmental Laws, or alleging the
presence, disposal, Release or threatened Release of any Hazardous Substances
on, from or under such Facilities. MSK is not the subject of any investigation
or outstanding written order with any Governmental Authority respecting
Environmental Laws or any Release or threatened Release of a Hazardous
Substance. No claim has been made, is pending or, to the Knowledge of MSK,
threatened against MSK alleging either or both that MSK may be in violation of
any Environmental Law or an environmental permit, or may have any liability
under any Environmental Law, including but not limited to liability for having
arranged for the disposal or treatment of Hazardous Substances at non-owned
disposal sites, and there are no facts, circumstances or conditions that could
reasonably be expected to result in such a claim.
 
(d) Audit and Assessment Documentation. MSK previously has furnished or made
available to Buyer accurate, true, and complete copies of any and all
environmental audits or risk assessments, site assessments, documentation
regarding on- or off-site disposal of Hazardous Substances or Release of
Hazardous Substances, spill control plans, and all other material
correspondence, documents or communications with any Governmental Authority or
other entity regarding the foregoing, that MSK currently has in its possession,
or otherwise exists to the Knowledge of MSK (in which case, MSK has previously
disclosed the existence of such documents and the identity of the party
possessing the same, if known).
 
(e) Environmental Investigations. MSK will allow Buyer and Buyer’s environmental
consultant to conduct mutually agreed upon investigations (including mutually
agreed upon intrusive testing of buildings, soil and groundwater) of the
environmental conditions of any real property owned, operated or leased by or
for MSK and the operations conducted thereat (subject to any limitations
contained in valid, previously executed leases) as Buyer shall deem necessary or
prudent (“Buyer’s Environmental Assessments”). Buyer’s Environmental Assessments
shall be conducted by a qualified environmental consulting firm in compliance
with applicable laws and in a manner that minimizes the disruption of MSK’s
operations. Nothing contained herein shall invalidate the representations and
warranties contained in this Agreement, and Buyer may rely on such
representations and warranties notwithstanding Buyer’s Environmental Assessments
and without proof of reliance.
 
33

--------------------------------------------------------------------------------

Execution Version
 
(f) Deluxe Indemnity. MSK is a party to a Purchase and Sale Agreement dated as
of October 26, 1999 between MSK and Deluxe Financial Services, Inc., a Minnesota
corporation (“Deluxe”) as amended by an Amendment to the Purchase and Sale
Agreement dated as of December 30, 1999 (the “PSA”). The covenants relating to
environmental matters in the PSA are enforceable and will be enforceable after
the transactions contemplated by this Agreement. Pursuant to the PSA, Deluxe has
an environmental indemnification obligation of up to $500,000 and as of the date
of this Agreement the remaining environmental indemnification obligation of
Deluxe under the PSA is $257,000. To the Knowledge of MSK, Deluxe is in
compliance with its obligations under the PSA. The parties acknowledge and
agree, however, that MSK makes no representation or warranty regarding Deluxe’s
obligations under the PSA that might no longer be enforceable due to the effect
of an applicable statute of limitations.
 
4.18 Employees, Labor Matters, etc. MSK is not a party to or bound by any
collective bargaining agreement, and there are no labor unions, work councils or
other organizations representing or, to the Knowledge of MSK, purporting or
attempting to represent any employee of MSK. No strike, slowdown, picketing,
work stoppage, concerted refusal to work overtime or other similar labor
activity with respect to any current employee of MSK is currently ongoing or, to
the Knowledge of MSK, has been threatened since January 1, 2002. To the
Knowledge of MSK, MSK has complied in all material respects with all applicable
provisions of Applicable Law pertaining to the employment or termination of
employment of any Person, including, without limitation, all such Applicable
Laws relating to labor relations, affirmative action plans, equal employment,
leaves of absence, reasonable accommodations, wage payments (including vacation
and other accrued benefits), other fair employment practices, entitlements,
prohibited discrimination, immigration status, Tax information reporting,
Employment and Withholding Taxes or other similar employment practices or acts.
MSK has not withheld from a paycheck of any current or former employee any
amounts due from such employee to MSK, except to the extent permitted by
Applicable Law. There is no claim against MSK alleging any form of
discrimination that has been filed with the United States Equal Employment
Opportunity Commission, New York State Division of Human Rights or any other
federal or state agency by any current or former employee of MSK since January
of 2005 that has been served on MSK and to the Knowledge of MSK, there is no
reasonable basis for any such claim. MSK has no employees in any country of the
world other than the United States.
 
4.19 Employee Benefit Plans and Related Matters. 
 
(a) Schedule 4.19(a) sets forth a true and complete list, separately by plan
sponsor, of each (i) “employee benefit plan,” as such term is defined in Section
3(3) of ERISA without regard to whether ERISA applies thereto, (ii) all other
employee benefit plans, agreements, policies or arrangements or payroll
practices; consulting, independent contractor, and leased employee agreements;
all plans, agreements, policies or arrangements providing for bonus or other
incentive compensation, equity or equity-based compensation, deferred
compensation, change in control rights or benefits, termination or severance
benefits, retention bonuses or other retention or salary continuation
compensation, sick leave, vacation pay, stock purchase, fringe benefits and
perquisites (including without limitation, club memberships), medical, dental,
and hospitalization benefits, life insurance, short-term and long-term
disability benefits, educational assistance, rabbi trusts, Code Section
501(c)(9) trusts, Code Section 125 plans, multiple employer welfare plans or
arrangements, and multiemployer welfare plans or arrangements; and (iii) all
other plans, arrangements, policies or practices or contracts involving direct
or indirect compensation or benefits (including any contracts entered into
between MSK and any current or former officer, director, or employee of MSK),
currently or previously maintained, established or entered into by MSK or to
which MSK contributes or is or has been obligated or required to contribute or
with respect to which MSK has or may have any liability (collectively, the
“Plans”).
 
34

--------------------------------------------------------------------------------

Execution Version
 
(b) True, current and complete copies of the following documents, with respect
to each of the current Plans, have been delivered to Buyer by MSK, to the extent
applicable: (i) all Plans’ plan documents, all amendments thereto and related
trust documents, insurance contracts or other funding arrangements, and
amendments thereto; (ii) the three (3) most recent annual Forms 5500 and all
required schedules thereto and all top hat notices; (iii) the three (3) most
recent annual actuarial reports, if any; (iv) determination letters, or other
compliance documentation, issued by the Internal Revenue Service or other
governmental authority since January 1, 1995; (v) summary plan descriptions, or
if there is none for a particular current Plan, the primary written explanation
to employees of that plan; (vi) all written interpretations of the Plans, and
all written descriptions of all non-written agreements relating to the Plans;
(vii) the three (3) most recent annual financial statements for each Plan (to
the extent applicable); and (viii) all material communications to or from
government agencies (including, without limitation, the Internal Revenue Service
and U.S. Department of Labor) relating to current Plans.
 
(c) Except as disclosed in Schedule 4.19(c), (i) MSK has not sponsored,
contributed or been required to contribute to, and (ii) none of the Plans is:
(aa) a plan subject to Title IV of ERISA or Code Section 412, or (bb) a
“multiemployer plan” as defined in Section 4001(a)(8) of ERISA.
 
(d) Nothing has occurred that would be a breach of fiduciary responsibility by
any “fiduciary” (within the meaning of ERISA Section 3(21)) of any Plan. The
Plans have been maintained (and all obligations required to be performed have
been performed), in all material respects, in accordance with their terms and
with all applicable provisions of ERISA, the Code and other Applicable Laws, and
neither MSK nor any “party in interest” or “disqualified person” with respect to
any Plan has engaged in a “prohibited transaction” within the meaning of Section
4975 of the Code or Section 406 of ERISA or in a violation of any other
Applicable Laws. No Plan fiduciary has any liability (under ERISA Section 502(l)
or otherwise) for breach of fiduciary duty, or any other failure to act or
comply in connection with the administration or investment of the assets of any
Plan. Participation in each Plan has been made available to all individuals who,
pursuant to the terms of such Plan, are entitled to participate.
 
(e) Each Plan that is intended to meet the requirements for tax-favored
treatment under Subchapter B of Chapter 1 of Subtitle A of the Code meets such
requirements in all material respects, including, without limitation, (i) any
Plans intended to qualify under Section 401 of the Code meet such requirements
in all material respects and (ii) any trusts intended to be exempt from federal
income taxation under Section 501 of the Code meet such requirements in all
material respects. Nothing has occurred with respect to the form or operation of
such Plans that (unless corrected without liability to MSK) would cause the loss
of such tax-favored treatment, qualification or exemption, or the imposition of
any material liability, penalty or tax under ERISA, the Code or other Applicable
Law. There is no form or operational problems with the Plans.
 
35

--------------------------------------------------------------------------------

Execution Version
 
(f) None of the Plans is a “multiple employer welfare arrangement” (as defined
in ERISA Section 3(40)) or a multiple employer plan (within the meaning of ERISA
Section 210).
 
(g) Except as disclosed in Schedule 4.19(g), none of the Plans provides for
post-employment welfare benefits other than (x) a governmental plan to which
contributions are mandatory, such as Social Security or Medicare, (y) a Plan for
which the sole post-employment benefit is required under COBRA or similar laws
of any state within the United States, or (z) where all liabilities under such
Plan are fully the obligation of an insurer or other person unaffiliated with
MSK.
 
(h) Except as disclosed in Schedule 4.19(h), all contributions (including all
employer contributions and employee salary reduction contributions) required to
have been made under any of the Plans or by Applicable Law (without regard to
any waivers granted under Section 412 of the Code or any other Applicable Law)
to any funds or trusts established thereunder or in connection therewith have
been made by the due date thereof (including any valid extension). All
contributions that are not yet due will have been paid or sufficient accruals
for such contributions and other payments in accordance with GAAP are duly and
fully provided for on the Balance Sheet. No “partial termination” within the
meaning of Code Section 411(d)(3) has occurred with respect to any Plan intended
to be qualified under Code Section 401(a) for which the vesting requirement
thereof has not been met.
 
(i) There are no material pending actions, claims or lawsuits which have been
asserted or instituted with respect to or against the Plans, the assets of any
of the trusts under such Plans or the sponsor or administrator of any of the
Plans, or against any fiduciary of the Plans (other than routine benefit
claims), in each case that could cause liability for MSK, nor, to the Knowledge
of MSK, are there any facts that would reasonably be expected to form the basis
for any such claim or lawsuit.
 
(j) Each Plan intended to be qualified under Section 401(a) of the Code, and the
trust (if any) forming a part thereof, has received a favorable determination
letter from the IRS as to its qualification under the Code and to the effect
that each such trust is exempt from taxation under Section 501(a) of the Code.
No event has occurred and no action has been taken to jeopardize the qualified
status of any such Plan or the tax-exempt status of any such trust.
 
(k) With respect to the Plans:
 

 
(i)
Each Plan subject to Section 412 of the Code or Section 302 of ERISA meets the
minimum funding requirements of those Sections.

 

 
(ii)
No material liability has been incurred by, and no event, transaction or
condition has occurred or exists that could result in any material liability of
MSK under or pursuant to Title I or IV of ERISA or the penalty, excise tax or
joint and several liability provisions of the Code relating to employee benefit
plans.

 
36

--------------------------------------------------------------------------------

Execution Version
 

 
(iii)
Each of the Plans has been operated and administered in compliance with all
Applicable Laws. There are no material pending or, to the Knowledge of MSK,
threatened claims by or on behalf of any of the Plans, by any Governmental
Authority, by any Person or otherwise involving any such Plan or the assets of
any Plan (other than routine claims for benefits).

 

 
(iv)
The consummation of the transactions contemplated by this Agreement or any of
the Ancillary Documents will not result in (y) an increase in the amount of
compensation or benefits of any Person, or (z) the acceleration of the vesting
or timing of payment of any compensation or benefits payable to or in respect of
any Person.

 
(l) There are no contracts, plans, agreements or arrangements covering any
employee or former employee that, individually or collectively, could give rise
to the payment of any amount that would not be deductible pursuant to the terms
of Section 280G of the Code.
 
(m) The present value of the accrued benefit liabilities (whether or not vested)
under each Plan that is maintained outside the United States primarily for the
benefit of persons substantially all of whom are not residents in the United
States that provides pension, retirement, early retirement, profit-sharing,
deferred compensation or other similar benefits (each, a “Non-U.S. Plan”),
determined as of the date of this Agreement and as of the Closing Date, either
does not exceed the current value of the assets of such Non-U.S. Plan allocable
to such benefit liabilities or any such excess has been accrued and reflected in
the Balance Sheet. All benefits (whether or not vested) earned by employees that
will be payable under each Non-U.S. Plan are, as of the Closing Date, properly
accrued and reflected in the Balance Sheet. MSK does not maintain a Non-US Plan
that is a private Plan.
 
(n) There is no “amount of unfunded benefit liabilities” as defined in Section
4001(a)(18) of ERISA in any of the Plans (i) that are subject to Title IV of
ERISA, or (ii) that, although not subject to Title IV of ERISA, would be subject
to Title IV of ERISA if they were sponsored or otherwise maintained by MSK in
the United States, as determined in accordance with the actuarial assumptions
used by the PBGC to determine the level of funding required in the event of the
termination of such Plan.
 
(o) Neither MSK nor the PBGC has terminated any Plan that is subject to Title IV
of ERISA, nor has MSK incurred any outstanding liability under Section 4062 of
ERISA to the PBGC or to a trustee appointed under Section 4042 of ERISA. All
premiums due the PBGC with respect to Plans that are subject to Title IV of
ERISA have been timely paid. No reportable event within the meaning of ERISA
Section 4043 has occurred.
 
37

--------------------------------------------------------------------------------

Execution Version
 
(p) Except with respect to the ESOP, no stock or other security issued by MSK
forms or has formed a part of the assets of any Plan. Solely for purposes of
this subparagraph (p), a stock option shall not be deemed to be a Plan.
 
(q) Any individual who performs, or has performed, services for MSK and who is
not, or has not been, treated as an employee of MSK for federal income tax
purposes is not, and was not, an employee for such purposes.
 
4.20 Related Party Transactions. Schedule 4.20 contains a complete and correct
list (and if oral, an accurate and complete description of all material terms)
of all Contracts pursuant to which any loans, leases, goods, services, materials
or supplies are provided (a) by MSK, on the one hand, to Sellers or their
Affiliates (other than MSK), on the other hand, or (b) by Sellers or their
Affiliates (other than MSK), on the one hand, to MSK, on the other hand (each,
an “Intercompany Arrangement”), in each case entered into, in effect, occurring
or incurred within the past 24 months. Except as set forth on Schedule 4.20,
neither the Principal Stockholders nor any of their respective Affiliates have
been involved in any Intercompany Arrangement within the past 24 months.
Schedule 4.20 sets forth a list of any material asset, tangible or intangible,
which is used by MSK but owned by one or more Sellers or their Affiliates.
Except as set forth in Schedule 4.20, no Intercompany Arrangement shall survive
Closing.
 
4.21 Insurance. Schedule 4.21 sets forth a true and correct list of all
insurance policies currently maintained by or for the benefit of MSK, including
policies providing property, fire and extended coverage and casualty, liability
and workers’ compensation coverage and bond and surety agreements, and other
forms of insurance, and sets forth the following information with respect to
each such insurance policy:
 
(a) the name, address and telephone number of the agent who is the contact
person for such policy;
 
(b) the name of the insurer, the name of the policyholder and the name of each
covered insured;
 
(c) the policy number and the period of coverage; and
 
(d) the type and limits of coverage provided under the policy.
 
With respect to each such insurance policy: (i) all policy premiums due to date
have been paid in full and, to the Knowledge of MSK, the policy is legal, valid
binding and enforceable; and in full force and effect in all material respects;
and (ii) none of MSK or its Affiliates and, to the Knowledge of MSK, no other
party to the policy is in material breach or default (including with respect to
the payment of premiums or the giving of notices) and no event has occurred
which, with notice or the passage of time, would constitute such a material
breach or default, or permit termination, modification, or acceleration, under
the policy. Except as set forth in Schedule 4.21, all of the insurance policies
remain in full force and effect through thirty (30) days after the Closing Date.
MSK has not during the last five (5) years been refused any insurance with
respect to its assets or operations, nor, during the same period, has coverage
ever been limited by any insurance carrier to which MSK has applied for any
insurance policy or with which it has carried a insurance policy.
 
38

--------------------------------------------------------------------------------

Execution Version
 
4.22 Product and Service Warranties. Set forth on Schedule 4.22 are copies of
the standard forms of warranty offered by MSK to third parties with respect to
each of the products marketed by MSK at any time since January 1, 2003. All
material service or warranty liabilities of MSK to customers or other Persons
are reflected on the Financial Statements or on the accounting records of MSK as
of the Closing Date. From January 1, 2004 to the Closing Date, there have been
no pending (for which MSK has been notified), nor to the Knowledge of the MSK,
threatened, claims under or pursuant to any warranty, whether expressed or
implied, on products or services sold prior to the Closing Date by MSK that are
not disclosed or referred to in the Financial Statements and that are not fully
reserved against in accordance with GAAP. All of the services rendered by MSK
(whether directly or indirectly through independent contractors) have been
performed in material conformity with all expressed warranties and, in all
material respects, with all applicable contractual commitments, and MSK does not
have nor shall it have any liability for replacement or repair or for other
damages relating to or arising from any such services, except for amounts
incurred in the ordinary course of business which are not required by GAAP to be
disclosed in the Financial Statements. Set forth on Schedule 4.22 are the
aggregate amount of warranty claims incurred by MSK in fulfillment of its
obligation under any warranty for the last three (3) years. There is no
reasonable basis upon which to expect an increase in warranty claims in the
future.
 
4.23 Product Liability. Except as set forth in Schedule 4.23, (a) there has been
no claim served on MSK or to the Knowledge of MSK any Stockholder or their
respective Affiliates by or before any Governmental Authority against or
involving MSK or concerning any product manufactured, shipped, sold and/or
delivered by or on behalf of MSK relating to or resulting from an alleged defect
in design, manufacture, materials or workmanship of any product manufactured,
shipped, sold and/or delivered by or on behalf of MSK or any alleged failure to
warn, or any alleged breach of implied warranties or representations, and, to
the Knowledge of MSK, none has been threatened nor is there any valid basis for
any such claim; (b) there has not been any Occurrence; (c) there has not been
any recalls conducted with respect to any product manufactured (or to be
manufactured), shipped, sold or delivered by or on behalf of MSK, or any
investigation or consideration of or decision made by any Person or Governmental
Authority concerning whether to undertake or not undertake, any recalls and (d)
there have been no material defects in design, manufacturing, materials or
workmanship including, without limitation, any failure to warn, or any breach of
express or implied warranties or representations, which involve any product
manufactured, shipped, sold and/or delivered by or on behalf of MSK. All
manufacturing standards applied, testing procedures used, and product
specifications disclosed to customers by MSK have complied in all material
respects with all requirements established by any Applicable Laws and Contracts.
 
4.24 Inventory. Except for reserves for obsolescence reflected on the Financial
Statements or books of account of MSK, the inventory of MSK (including that
reflected on the Financial Statements), taken as a whole, is in merchantable
condition, and suitable and usable or salable in the ordinary course of business
for the purposes for which it was intended, and has been reflected on the
Financial Statements and carried on the books of account of MSK in accordance
with GAAP applied on a consistent basis with the Financial Statements. Without
limiting the generality of the foregoing, such inventory does not include any
obsolete materials or any excess stock items, except as have been reserved
against as reflected on the Financial Statements or the books of MSK and for
adjustments to be made pursuant to Section 7.14. The reserves created by MSK to
cover returns have been calculated and carried on the books of account of MSK in
accordance with GAAP applied on a consistent basis with the Financial
Statements.
 
39

--------------------------------------------------------------------------------

Execution Version
 
4.25 Receivables and Payables. Except as disclosed on Schedule 4.25: (i) the
accounts and notes receivable reflected on the Financial Statements or arising
since the date of the Balance Sheet (collectively, the “Receivables”), are bona
fide, represent valid obligations to MSK, and have arisen or were acquired in
the ordinary course of business and in a manner substantially consistent with
recent past practice and with the regular credit practices of MSK; (ii) MSK’s
provision for doubtful accounts reflected on its Financial Statements or
reserved on its books since the date of the Balance Sheet has been determined in
accordance with GAAP applied on a consistent basis with the Financial
Statements; (iii) none of the Receivables will at the Closing Date be subject to
any valid defense, counterclaim or setoff; (iv) since the date of the Balance
Sheet, MSK has not canceled, reduced, discounted, credited or rebated or agreed
to cancel, reduce, discount, credit or rebate, in whole or in part, any
Receivables, except in the ordinary course of business consistent with past
practice; and (v) there has not been any material change since the date of the
Balance Sheet in the amounts of Receivables or the allowances with respect
thereto, or accounts payable of MSK, from those reflected in the Balance Sheet.
MSK has provided or made available to Buyer a schedule of aged Receivables and
payables for MSK as of a date which is within three (3) business days of the
date of this Agreement.
 
4.26 No Material Adverse Effect. Since the date of the Balance Sheet, no change,
event, occurrence, condition or development has occurred that, either
individually or in the aggregate with other changes, events, occurrences,
conditions or developments, has had or could reasonably be expected to have a
Material Adverse Effect. MSK and the Principal Stockholders have disclosed to
Buyer all material information relating to MSK and/or the transactions
contemplated by this Agreement.
 
4.27 Disclosure. Neither this Agreement nor any Ancillary Documents nor any
other items prepared for or supplied to Buyer by or on behalf of MSK or the
Sellers with respect to the transactions contemplated hereby and thereby
contains any untrue statement of a material fact or omits a material fact
necessary to make each statement contained herein or therein not misleading.
 
4.28 Suppliers and Customers. Schedule 4.28 sets forth the ten (10) largest
suppliers and ten (10) largest customers of MSK, based on the dollar amount of
sales or purchases for each of the three years ended December 31, 2007. Except
as set forth on Schedule 4.28, no such supplier or customer has cancelled or
terminated, or provided notice that it intends to cancel or otherwise terminate
its relationship with MSK, or has during the last 12 months provided notice that
it will materially decrease or materially limit, its services, supplies or
materials for use by MSK or its usage or purchase of the services and products
of MSK. Except as set forth on Schedule 4.28, no unfilled customer order or
commitment obligating MSK to process, manufacture or deliver products or perform
services will, to the Knowledge of MSK, result in a loss to MSK upon completion
of performance, assuming that the cost of labor and material does not change. No
purchase order or commitment of MSK is in excess of normal requirements, nor are
prices provided therein in excess of current market prices for the products or
services to be provided thereunder. To the Knowledge of MSK, the consummation of
the transactions contemplated hereby will not have a Material Adverse Effect on
MSK’s relationship with any customer or supplier listed on Schedule 4.28
attached hereto.
 
40

--------------------------------------------------------------------------------

Execution Version
 
4.29 Product Lines. Schedule 4.29 sets forth the profit margins and gross
revenues (both determined in accordance with GAAP) for eighty percent (80%) of
the highest revenue producing products manufactured and sold by MSK during the
eighteen (18) month period preceding the date of this Agreement.
 
4.30 Indebtedness. Except for Indebtedness set forth on Schedule 4.30 and on the
Balance Sheet, MSK did not have any Indebtedness outstanding or had not
Guaranteed any Indebtedness as of December 31, 2007. Except as disclosed on
Schedule 4.30, MSK is not in material default with respect to any agreement or
instrument governing the terms of any outstanding Indebtedness. Complete and
correct copies, and if oral, accurate and complete descriptions of the material
terms, of all instruments, (including amendments, waivers and consents) relating
to any Indebtedness or any Guaranty thereof has been made available to Buyer. As
of the Closing Date, MSK will have no Indebtedness outstanding and no Guaranty
of any Indebtedness.
 
4.31 Government Contracts.
 
(a) Compliance. With respect to each Government Contract, except as disclosed in
Schedule 4.31(a), since January 1, 2000 (i) MSK has complied in all material
respects with all terms and conditions of such Government Contract, including
all clauses, provisions, and requirements incorporated expressly, by reference,
or by operation of Applicable Law therein, (ii) MSK has complied in all material
respects with all requirements of Applicable Law or agreements pertaining to
such Government Contract, including, where applicable, the Truth in Negotiations
Act, the Price Reductions and Industrial Funding Fee clauses of MSK’s General
Services Administration Schedule Contract, if any, and each MSK’s Cost
Accounting Standards disclosure statement, if any, (iii) all representations and
certifications executed, acknowledged or set forth in or pertaining to such
Government Contract were complete and correct as of their effective date and MSK
has complied in all material respects with all such representations and
certifications, (iv) neither the United States Government nor any non-US
government, state government, local government, prime contractor, subcontractor
or other person has notified MSK, either in writing or orally, that MSK has
breached or violated any Applicable Law, certification, representation, clause,
provision or requirement pertaining to such Government Contract, (v) no
termination for convenience, termination for default, cure notice, show cause
notice, or stop work order is currently in effect pertaining to such Government
Contract, (vi) no cost incurred by MSK pertaining to such Government Contract
has been challenged, is the subject of any audit or investigation or has been
disallowed by any Governmental Authority and (vii) no money due to MSK
pertaining to such Government Contract has been withheld, reduced or set off nor
has any claim been made to withhold or set off money and, to the Knowledge of
MSK, MSK is entitled to all progress payments received with respect thereto.
 
(b) Investigations, etc. Neither MSK nor any of its directors, officers,
employees, consultants or agents is or since January 1, 2000 has (A) been under
administrative, civil or criminal investigation, indictment or information by
any Governmental Authority or any audit investigation by any Governmental
Authority with respect to any alleged act or omission arising under or relating
to any Government Contract or (B) conducted or initiated any internal
investigation, any investigation or made a voluntary disclosure to any
Governmental Authority with respect to any alleged act or omission arising under
or relating to a Government Contract.
 
41

--------------------------------------------------------------------------------

Execution Version
 
(c) Claims and Disputes. With respect to MSK, there exist (A) no outstanding
claims against it by any Governmental Authority or by any non-US government,
state or local government, prime contractor, subcontractor, vendor or other
Person, arising under or relating to any Government Contract and (B) no disputes
between MSK and the United States Government under the Contract Disputes Act or
any other federal statute or between MSK and any prime contractor, subcontractor
or vendor arising under or relating to any Government Contract. MSK does not
have any direct financial interest in any pending or potential claim against any
Governmental Authority or any non-US government, state or local government,
prime contractor, subcontractor or vendor arising under or relating to any
Government Contract.
 
(d) Disbarment, Suspension, Improper Payments. Since January 1, 2000, (A) MSK
has not been debarred or suspended from participation in the award of contracts
with the United States Government or any other Governmental Authority; (B) there
exist no facts or circumstances that would warrant the institution of suspension
or debarment proceedings or the finding of nonresponsibility or ineligibility on
the part of MSK or any director, officer or employee of such; (C) no payment has
been made by MSK or, to the Knowledge of MSK, by any person on behalf of MSK, in
connection with any Government Contract in violation of applicable procurement
laws or in violation of, or requiring disclosure pursuant to, the FCPA; (D) all
of MSK’s cost accounting and procurement systems and the associated entries
reflected in the MSK’s financial statements with respect to the Government
Contracts are in compliance in all material respects with Applicable Law.
 
(e) Tests and Inspections. Since January 1, 2000 (A) all test and inspection
results provided by MSK to any Governmental Authority pursuant to any Government
Contract or to any other Person pursuant to a Government Contract or as a part
of the delivery to any Governmental Authority or other Person pursuant to a
Government Contract of any article designed, engineered, manufactured or
repaired by MSK were complete and correct in all material respects as of the
date so provided; and (B) MSK have provided all test and inspection results to
the United States Government or to any other Person pursuant to a Government
Contract as required by Applicable Law and the terms of the applicable
Government Contract.
 
(f) Government Property. Except as set forth on Schedule 4.31(f), as of the date
of this Agreement, MSK is not in possession of any material government-owned
property, including material, tooling and test equipment, provided under,
necessary to perform the obligations under or for which Buyer could be held
accountable under the Government Contracts. Schedule 4.31(f) sets forth a
description of each item of material government-owned property and the value of
such item.
 
(g) Performance. All of the Government Contracts were entered into in the
ordinary course of the business and are capable of performance by MSK in
accordance with the terms and conditions thereof and except as set forth on
Schedule 4.31(g), to the Knowledge of the MSK, without loss if Sellers had
continued to own and operate MSK without regard to the transaction contemplated
by this Agreement and assuming that the cost of material and labor does not
change.
 
42

--------------------------------------------------------------------------------

Execution Version
 
4.32 Capital Expenditures and Investments. As of the date of this Agreement, MSK
has outstanding Contracts and a 2008 budget for capital expenditures and
investments as set forth in Schedule 4.32 which includes a schedule of all
monies disbursed on account of capital expenditures and investments made by MSK
since January 1, 2008.
 
4.33 Brokers, Finders, etc. There are and will be no claims for brokerage
commissions, investment banking or finders’ fees or expenses or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or Contract binding upon MSK.
 
4.34 Books and Records. The books of account, minute books, stock record books,
and other records of MSK, all of which have been made available to Buyer, are
complete and correct and have been maintained in accordance with sound business
practices, including the maintenance of an adequate system of internal controls.
The minute books of MSK contain substantially accurate and complete records of
all meetings held of, and corporate action taken by, the stockholders, the
Boards of Directors, and committees of the Boards of Directors of MSK, and no
meeting of any such stockholders, Board of Directors, or committee has been held
for which minutes have not been prepared and are not contained in such minute
books. At the Closing, all of those books and records will be in the possession
of MSK.
 
4.35 Condition and Sufficiency of Assets. Except as set forth on Schedule 4.35,
the buildings, plants, structures, and equipment of MSK are structurally sound,
are in good operating condition and repair (given the use and age of such
assets), and are adequate for the uses to which they are being put, and none of
such buildings, plants, structures, or equipment is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost, given the use and age of such assets and except for
repairs and replacements that do not exceed ten thousand dollars ($10,000) per
item. The real property, personal property, intangible property and intellectual
property of MSK are sufficient for the continued conduct of the businesses of
MSK after the Closing in substantially the same manner as conducted prior to the
Closing.
 
4.36 Trade Controls.
 
(a) Prohibited Person. Except as set forth on Schedule 4.36, MSK is not a party
to any Contract or bid with, or has not conducted business with, a Prohibited
Person.
 
(b) Proceedings, Claims, etc. Except as set forth on Schedule 4.36, there is no
pending or, to the Knowledge of MSK, threatened, legal, administrative, arbitral
or other proceeding, claim, suit or action against, or, to the Knowledge of MSK,
investigation by a Governmental Authority of, MSK, nor is there any injunction,
order, judgment, ruling or decree imposed (or, to the Knowledge of MSK,
threatened to be imposed) upon MSK or any of MSK’s assets or properties by or
before any Governmental Authority, in each case, in connection with an alleged
violation of Applicable Law relating to the export of data, goods or services to
any foreign jurisdiction against which the United States of America or the
United Nations maintains sanctions or export controls, including applicable
regulations of the United States Department of Commerce, the United States
Department of State and the Office of Foreign Asset Control of the United States
Department of Treasury.
 
43

--------------------------------------------------------------------------------

Execution Version
 
(c) Compliance with Export Laws. MSK is in compliance with, and for the past
five (5) years has maintained compliance with all laws and regulations
controlling the export of products, services and technologies promulgated by any
Governmental Authority, including without limitation, the Export Administration
Regulations (EAR), 15 C.F.R. Parts 730-774, as amended, and regulations
governing the manufacture and export of defense articles, defense services and
associated technical data, as set forth in the International Traffic in Arms
Regulations (ITAR), 22 C.F.R. Parts 120-130, as amended.
 
(d) Compliance with Import Laws. MSK is in compliance with, and for the past
five (5) years has maintained compliance with all laws and regulations
controlling the import of products into the United States, including without
limitation, United States Customs Regulations, 19 C.F.R. Parts 1-199, as
amended.
 
4.37 Ethical Practices. Each of MSK and its employees, agents, consultants and
each other Person acting for, or on behalf of, MSK, has complied with the United
States Foreign Corrupt Practices Act (the “FCPA”) and all other Applicable Laws
regarding illegal payments and gratuities (collectively with the FCPA, the
“Improper Payment Laws”), and has not, directly or indirectly, used funds or
other assets, or made any promise or undertaking in such regard, for any illegal
payments to or for the benefit of any Person or the establishment or maintenance
of a secret or unrecorded fund. Notwithstanding the provisions of the
immediately preceding sentence, the representations set forth in such sentence
shall be applicable to MSK’s employees, agents, and consultants and other
Persons acting for, or on behalf of, MSK solely to the extent that such actions
of such Persons could result in the imposition of liability on MSK or Buyer
under any Improper Payment Laws. There have been no false or fictitious entries
made in the books or records of MSK relating to any such illegal payment or
secret or unrecorded fund.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Except as otherwise set forth in the Schedules to this Agreement, each Seller,
severally, but not jointly, hereby represent and warrant to Buyer as follows:
 
5.1 Authorizations, Due Execution, etc. Each Seller has all the requisite legal
authority to execute and deliver this Agreement and the Ancillary Documents to
which he is or will be a party, to perform fully his obligations hereunder or
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Ancillary Document to which
the Seller is or will be a party by such Seller and the performance of its
obligations hereunder and thereunder, and the consummation by such Seller of the
transactions contemplated hereby and thereby, have been duly authorized and no
other action on the part of such Seller is necessary to authorize the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
44

--------------------------------------------------------------------------------

Execution Version
 
5.2 Execution, Delivery, Binding Obligation. This Agreement and the Ancillary
Documents have been duly and validly executed and delivered by the Seller (to
the extent he is a party thereto) and constitutes a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally. Neither the execution and delivery of this Agreement or the
Ancillary Documents by the Seller nor the consummation by such Seller of the
transactions contemplated hereby and thereby nor compliance by such Seller with
any of the provisions hereof or thereof will (a) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, modification, cancellation or
acceleration or loss of material benefits) under any of the terms, conditions or
provisions of any contract, document, agreement, organizational or governance
document to which such Seller is a party or may be subject or (b) violate any
order, writ, injunction, decree, statute, treaty, rule or regulation applicable
to such Seller.
 
5.3 Ownership. Each Seller is the holder of record of the number of shares of
MSK Common Stock set forth across from such Seller’s name on Schedule 5.3. All
of the shares held by the Seller are held free and clear of all Liens, have been
duly authorized and validly issued and are fully paid and nonassessable. Except
as set forth on Schedule 5.3, there are no options, warrants, calls, preemptive
rights, subscriptions or other rights, convertible securities, agreements or
commitments of any character obligating the Seller to transfer or sell any
shares of capital stock, options, warrants, calls or other equity interest of
any kind whatsoever in MSK or securities convertible into or exchangeable for
such shares or equity interests. Upon payment of the consideration provided for
in Section 2.2 allocable to the Seller to the Disbursing Agent at the Closing,
such Seller will convey good and marketable title to all of such Seller’s shares
of MSK Common Stock, free and clear of all Liens, Contracts or other limitations
whatsoever. The assignments, endorsements, stock powers and other instruments of
transfer delivered by the Seller to Buyer at the Closing will be sufficient to
transfer all of such Seller’s entire interest, legal and beneficial, in such
Seller’s shares of MSK Common Stock to Buyer free and clear of all Liens,
Contracts or other limitations whatsoever. The Seller is the sole owner of and
has full right, power and authority to sell and vote his shares of MSK Common
Stock set forth on Schedule 5.3. The Seller has full power and authority to
deliver his shares of MSK Common Stock and the certificates evidencing such
shares to Buyer as provided for herein, free and clear of all Liens, Contracts
or other limitations whatsoever.
 
5.4 Non-Contravention. The execution, delivery and performance by the Seller of
this Agreement and the Ancillary Documents to be entered into by the Seller, and
the fulfillment of and compliance with the respective terms hereof and thereof
by such Seller, do not and will not (a) conflict with or result in a breach of
the terms, conditions or provisions of, (b) constitute a default or event of
default under (whether with or without due notice, the passage of time or both),
(c) result in the creation of any Lien upon such Seller’s shares of MSK Common
Stock or assets pursuant to, (d) give any third party the right to modify,
terminate or accelerate any obligation under, (e) result in a violation of, or
(f) require any authorization, consent, approval, exemption or other action by,
notice to, or filing with any third party or Governmental Authority pursuant to,
the organizational and governance documents, if any, of such Seller or any
Applicable Law, Contract to which such Seller or such Seller’s properties or
such Seller’s shares of MSK Common Stock are subject. The Seller has complied
with all applicable Regulations and Orders in connection with the execution of,
delivery of and performance of such Seller’s obligations under this Agreement,
the agreements contemplated hereby to which such Seller is a party and the
transactions contemplated hereby and thereby.
 
45

--------------------------------------------------------------------------------

Execution Version
 
5.5 Brokers, Finders, etc. There are and will be no claims for brokerage
commissions, investment banking or finders’ fees or expenses or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or Contract binding upon the Seller.
 
5.6 Foreign Person. The Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Principal Stockholders and MSK as follows:
 
6.1 Corporate Status; Authorization, etc. Buyer is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of New York. Buyer has the corporate power and authority to execute and deliver
this Agreement and the Ancillary Documents to which it is or will be a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Documents to which Buyer will be a party, and the
consummation of the transactions contemplated hereby or thereby have been duly
authorized by all requisite corporate action of Buyer. Buyer has duly executed
and delivered this Agreement and on the Closing Date will have duly executed and
delivered the Ancillary Documents to which Buyer will be a party. This Agreement
is, and on the Closing Date each of the Ancillary Documents to which Buyer will
be a party will be, valid and legally binding obligations of Buyer enforceable
against Buyer in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and general principles of equity.
 
6.2 No Conflicts, etc. The execution, delivery and performance by Buyer of this
Agreement and the Ancillary Documents to which it will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or result in a violation of or a default under or give
rise to a right of acceleration, termination or vesting under (with or without
the giving of notice or the lapse of time, or both) (i) the articles or
certificate of incorporation or by-laws of Buyer, (ii) any Applicable Law
applicable to Buyer or any Affiliate of Buyer or any properties or assets of
Buyer or Affiliate thereof or (iii) any material contract, agreement or other
instrument applicable to Buyer or any Affiliate thereof or any of their
respective properties or assets.
 
6.3 Governmental Approvals. Buyer has obtained all Governmental Approvals
required of it to consummate the transactions contemplated by this Agreement and
the Ancillary Documents, except where the failure to obtain such Governmental
Approvals would not, individually or in the aggregate, reasonably be expected to
prevent, restrict, hinder or delay the consummation of this transactions
contemplated by Agreement. Buyer is qualified to obtain, and there are no
conditions in existence which could reasonably be expected to delay, impede or
condition the receipt by Buyer of the required Governmental Approvals.
 
46

--------------------------------------------------------------------------------

Execution Version
 
6.4 Brokers, Finders, etc. There are and will be no claims for brokerage
commissions, investment banking or finders’ fees or expenses or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or Contract binding upon MSK.
 
6.5 Financial Arrangements of Buyer. Buyer has an adequate amount of cash on
hand to pay the purchase price contemplated by this Agreement.
 
6.6 Investment Intent. Buyer is acquiring the MSK Common Stock for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.
 
ARTICLE VII
COVENANTS
 
7.1 Conduct of Business. From the date hereof to the Closing, except as
expressly permitted or required by this Agreement or as otherwise consented to
by Buyer in writing, MSK agrees to use its commercially reasonable efforts to
(i) carry on its business in the ordinary course, in substantially the same
manner as heretofore conducted, and to preserve intact in all material respects
the present business organization of MSK, maintain the properties thereof in
good operating condition and repair, keep available the services of the present
officers and significant employees thereof, and preserve the relationship with
customers thereof, suppliers thereof and others having business dealings with
MSK; and (ii) not take any action or omit to take any action, which action or
omission would result in a breach of any of the representations and warranties
forth herein. Without limiting the generality of the foregoing, except as may be
reasonably required to satisfy the conditions set forth in ARTICLE VIII, MSK
shall not, without the written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned):
 

 
(i)
authorize, issue, sell or transfer any capital stock of MSK or any other
securities of MSK, including any securities convertible or exercisable into or
exchangeable for any capital stock or other securities of, or any warrants,
options or other rights to acquire any capital stock or other securities of MSK;

 

 
(ii)
change or authorize any change in the certificate of incorporation or by-laws of
MSK;

 

 
(iii)
declare or pay any dividend on, or make any other distribution except tax
distributions to cover the Stockholders’ income taxes on their pass through
income from MSK with respect to, any securities of MSK;

 
47

--------------------------------------------------------------------------------

Execution Version
 

 
(iv)
acquire (whether by merger, consolidation, recapitalization or otherwise) the
shares of capital stock or any other equity interest in, or a substantial
portion of the assets of, any Person and/or any division or business thereof, or
otherwise acquire any assets (other than inventory and other assets in the
ordinary course of business) in any amount;

 

 
(v)
incur any Indebtedness or assume, Guarantee, or otherwise become responsible for
the obligations of, or make any loans or advances of any money or other property
to, any other Person including, without limitation, to any director, officer or
employee of MSK;

 

 
(vi)
waive or release any rights of material value, or cancel, compromise, release or
assign any material indebtedness owed to MSK, or any material claims held by
MSK, other than in the ordinary course of business;

 

 
(vii)
settle or compromise any Litigation involving amounts in excess of $10,000;

 

 
(viii)
make any capital expenditures in excess of $10,000 individually or $50,000 in
the aggregate;

 

 
(ix)
sell, assign, license, lease, or otherwise dispose of any assets, rights or
properties which are material, individually or in the aggregate, to MSK, except
in the ordinary course of business;

 

 
(x)
mortgage, pledge or otherwise encumber or subject to a Lien (other than a
Permitted Lien) any properties or assets;

 

 
(xi)
make any changes in any accounting method, principle or practice other than
those required by GAAP;

 

 
(xii)
accelerate the delivery or sale of products, or offer discounts or price
protection on the sale of products or premiums on the purchase of raw materials,
except in the ordinary course of business consistent with prior practice;

 

 
(xiii)
make any changes in the selling, distribution, advertising, promotion, terms of
sale or collection, purchase or payment practices of MSK other than in the
ordinary course of business consistent with prior practice; provided that,
notwithstanding whether any such change is in the ordinary course of business
consistent with past practice, MSK shall not make any change in practice without
the written consent of Buyer if such change results in a failure to collect any
accounts receivable in accordance with their terms or a failure to pay any
accounts payable when due, in each case, in excess of $10,000 individually or
$50,000 in the aggregate;

 
48

--------------------------------------------------------------------------------

Execution Version
 

 
(xiv)
purchase, order or otherwise acquire inventory in excess of reasonably
forecasted requirements in the ordinary course of business;

 

 
(xv)
increase in any manner the compensation of, or enter into any new bonus or
incentive agreement or arrangement with, any of its employees, officers,
directors, or consultants, except for any such increases that are granted in the
ordinary course of business consistent with past practices;

 

 
(xvi)
other than as contemplated by this Agreement, adopt, amend, suspend, or
terminate any benefit plan (including a Plan) in any manner that could
reasonably be expected to increase the costs, liabilities, or obligations of
MSK;

 

 
(xvii)
other than benefits or payments that become effective with the passage of time
pursuant to the terms of existing Plans or as disclosed in Schedule 4.19(a),
accelerate the vesting or timing of any payment or benefit under any Plan, for
any current or former employee, officer, director, consultants, or independent
contractor of MSK in a manner which could reasonably be expected to increase
costs, liabilities, or obligations of MSK;

 

 
(xviii)
except as required by this Agreement, enter into, amend, or terminate any
employment contract, consulting agreement, termination or severance agreement,
change of control agreement, or any other agreement containing the terms and
conditions of employment, service, or payment of compensation with respect to
any future, current, or former employee, officer, director, consultant, or
independent contractor;

 

 
(xix)
fail to timely file or fail to cause to be filed all reports and returns
required to be filed with any Governmental Authority and fail to promptly pay
when due all Taxes, assessments and governmental charges or fees, including
interest and penalties levied or assessed, unless diligently contested in good
faith by appropriate proceedings;

 

 
(xx)
institute or commence any action, investigation, proceeding or litigation by or
before any Governmental Authority in which a Governmental Authority is a party
that would or is reasonably likely to result in Governmental Damages or an
investigation of MSK by a Governmental Authority for the purpose of imposing
criminal sanctions or civil penalties, fines or injunctions on MSK;

 
49

--------------------------------------------------------------------------------

Execution Version
 

 
(xxi)
enter into, amend or terminate any agreement containing covenants that in any
way purport to restrict the business activity of MSK or limit the freedom of MSK
to engage in any line of business or compete with any Person; or

 

 
(xxii)
agree or make a commitment, whether in writing or otherwise, to do any of the
foregoing.

 
7.2 Access and Information. From the date hereof to the Closing, MSK will give
Buyer and Buyer’s accountants, counsel, consultants, employees and agents, full,
complete and timely access during normal business hours upon reasonable prior
notice to, and furnish them with all documents, records, Returns, and
information with respect to, all properties, assets, books, Contracts, reports,
records and senior management personnel, in each case, relating to MSK, as Buyer
shall from time to time reasonably request; provided, however, that such
investigation shall be conducted in a manner so as to minimize any unreasonable
disruptions to the operations of MSK’s business and, consistent with the
confidential nature of the transaction, Buyer shall not contact any customers,
distributors, suppliers or employees of MSK without prior written consent of
MSK. All information disclosed pursuant to this Section 7.2 shall be subject to
the confidentiality agreement, dated February 18, 2008, by and between MSK and
Buyer (the “Confidentiality Agreement”).
 
7.3 Return of Confidential Information. Immediately prior to the Closing, MSK
will request that all confidential material provided during the past two (2)
years to prospective purchasers of MSK (other than to Buyer and its
Subsidiaries) be returned to MSK and that any information derived from the
confidential material be destroyed, with written confirmation of such
destruction by the prospective purchasers (other than Buyer and its
Subsidiaries).
 
7.4 Public Announcements. Except as required by Applicable Law or rules of a
national stock exchange, each party shall not, and shall not permit its
Affiliates to, make any public announcement in respect of this Agreement or the
transactions contemplated hereby without the prior consent of the other party.
For clarity, discussion about the terms and conditions of the Transaction, this
Agreement or the Ancillary Documents with any Person (other than professionals
engaged by MSK or any Seller for the purpose of consummating the Transaction)
that is not a Stockholder or participant in the ESOP shall be considered making
a public announcement.
 
7.5 Further Actions.
 
(a) Consents, Litigation, Notice, etc. MSK and Buyer shall cooperate with one
another (i) in determining whether any actions, Consents, approvals, or waivers
are required to be taken or obtained with respect to parties to any Contract in
connection with the consummation of the transactions contemplated by this
Agreement and/or the Ancillary Documents and (ii) in taking such actions and
seeking timely to obtain any such actions, Consents, approvals, or waivers. As
promptly as practicable, MSK and Buyer shall use all reasonable efforts to make
all filings, and thereafter make any other submissions, with respect to this
Agreement that may be required or helpful under Applicable Law; provided,
however, that Sellers and Buyer shall co-operate with each other in connection
with the making of all such filings. Notwithstanding anything in this Agreement
to the contrary, (i) in no event shall Buyer be obligated to propose or agree to
accept any undertaking or condition, to enter into any consent decree, to make
any divestiture, to accept any operational restriction, or to take any other
action that could limit the right of Buyer or its Affiliates to own or operate
all or any portion of the business of MSK or to limit the right of Buyer or its
Affiliates to own or operate any portion of their existing businesses or assets,
and (ii) in no event shall Buyer or any of its Affiliates be obligated to
litigate before or with, or contest any decree or order of, any Governmental
Authority. From the date of this Agreement until the Closing Date, each party
shall promptly upon its becoming aware of the same notify the other parties in
writing of any pending or, to the knowledge of the first party, threatened
Litigation or investigation by any Governmental Authority or any other Person
(i) challenging or seeking material damages in connection with consummation of
the transactions contemplated under this Agreement or (ii) seeking to restrain
or prohibit the consummation of the transactions contemplated under this
Agreement or otherwise limit the right of Buyer or its Affiliates to own or
operate all or any portion of the business or of MSK or any of Buyer’s
Affiliates to own or operate any portion of their existing businesses or assets
as a result of the transactions contemplated under this Agreement.
 
50

--------------------------------------------------------------------------------

Execution Version
 
(b) Notice Regarding Conditions Precedent. At all times prior to the Closing,
each party shall promptly notify the other party in writing of any fact,
condition, event or occurrence that will or is reasonably likely to result in
the failure of any of the conditions contained in ARTICLE VIII to be satisfied.
 
7.6 Return of Confidential Materials. In the event the transactions contemplated
hereby are not consummated and this Agreement is terminated pursuant to Section
9.1, each party hereto shall return all confidential materials to the
appropriate other party or destroy such confidential materials exchanged in
connection with this Agreement or the Ancillary Documents.
 
7.7 Record Retention. MSK shall retain all books and records and any other
documents, information, and files relating to any period ending on or prior to
the Closing Date for a period the longer of six (6) years after the Closing Date
or the expiration of any applicable statute of limitations. For so long as such
books and records or other documents, information, and files are required to be
retained by MSK pursuant to the terms hereof.
 
7.8 No Solicitation. From and after the date of this Agreement until the earlier
of the Closing or the termination of this Agreement in accordance with its
terms, none of the Sellers, MSK, or any Person acting on behalf of the Sellers
or MSK shall, directly or indirectly, (a) solicit, initiate or respond to
discussions or engage in negotiations with any Person (whether such negotiations
are initiated by a Seller or MSK or otherwise) or take any other action intended
or designed to facilitate the efforts of any Person, other than Buyer, relating
to the possible acquisition, recapitalization or other business combination
involving MSK (whether by way of merger, purchase of capital stock, purchase of
assets or otherwise) or any material portion of its capital stock or assets
(with any such efforts by any such Person, including a firm proposal to make
such an acquisition, to be referred to as “Acquisition Proposal”), (b) provide
non-public information with respect to MSK to any Person, other than Buyer and
its professional advisors or a Seller’s or MSK’s professional advisors, or (c)
enter into an agreement, or a letter of intent or term sheet, with any Person,
other than Buyer, providing for a possible Acquisition Proposal.
 
51

--------------------------------------------------------------------------------

Execution Version
 
7.9 Certain Tax Matters.
 
(a) Preparation and Filing of Tax Returns and Payment of Taxes.
 

 
(i)
The Sellers’ Representative shall prepare and timely file or shall cause to be
prepared and timely filed, taking into account all applicable extension, all Tax
Returns with respect to MSK or in respect of its business, assets or operations,
for all taxable periods ending on or before the Closing Date (the “Pre-Closing
Tax Returns”). Except to the extent otherwise required by applicable law, the
Pre-Closing Tax Returns shall be prepared in a manner consistent with such Tax
Returns as previously filed by MSK. If any Pre-Closing Tax Return must be signed
by MSK (or any representative of MSK) following the Closing Date, Buyer agrees
that it will cause MSK or its appropriate representative to cooperate fully and
punctually in signing such Pre-Closing Tax Return.

 

 
(ii)
MSK shall prepare and timely file or shall cause to be prepared and timely
filed, taking into account all applicable extension, all Tax Returns with
respect to MSK or in respect of its business, assets or operations, for all
taxable period ending after the Closing Date, including, Straddle Period Tax
Returns and Tax Returns for periods beginning after and ending after the Closing
Date.

 

 
(iii)
The Sellers’ Representative and Buyer shall jointly instruct the Escrow Agent to
release funds held in the Escrow Account to pay to Buyer at least three (3) days
prior to the date on which Taxes of MSK are due with respect to any period
ending on or before the Closing Date an amount equal to the Taxes attributable
to the Pre-Closing Period to the extent such Taxes exceed the Accrued Tax
Liability. MSK shall pay all Taxes of MSK related to the Pre-Closing Period to
the extent such Taxes do not exceed the Accrued Tax Liability and all Taxes
relating to the Post-Closing Period. Buyer shall be entitled to indemnification
under ARTICLE X to the extent Taxes relating the Pre-Closing Period exceed the
amount of the Accrued Tax Liability.

 
(b) Procedure for Requesting Payment of Taxes and Review of Tax Returns. At
least thirty (30) days prior to filing each Pre-Close Tax Return and Tax Return
for the Straddle Period the Sellers’ Representative and MSK, respectively, shall
provide a copy of such Tax Return to Buyer or the Sellers’ Representative,
respectively, for its review and approval, which shall not be unreasonably
withheld. Within twenty (20) days after receiving a copy of a Tax Return
relating to the Pre-Closing Period, Sellers’ Representative or Buyer, as the
case may be, shall notify the other whether or not it has any reasonable
objections to such Tax Return or the contents thereof. If Sellers’
Representative or Buyer has not objected to the proposed Tax Return or the
contents thereof within twenty (20) days after receiving such Tax Return,
Sellers’ Representative and Sellers, and Buyer, as the case may be, shall be
deemed to accept the same. If Sellers’ Representative or Buyer objects to the
Tax Return and/or the contents thereof, Sellers’ Representative or Buyer,
respectively, shall provide a notice of such objection together with a statement
describing in reasonable detail the basis for such objection within twenty (20)
days after receiving such Tax Return. If Sellers’ Representative and Buyer
cannot agree to a resolution of the dispute regarding a Tax Return and/or the
contents thereof within ten (10) days, the Independent Accountant shall resolve
such dispute and such resolution shall be binding on Sellers, Buyer, Sellers’
Representative and MSK, and Sellers on one hand, and MSK on the other hand,
shall each pay one-half of the cost of the Independent Accountant.
 
52

--------------------------------------------------------------------------------

Execution Version
 
(c) Cooperation on Tax Matters.
 

 
(i)
Subject to the limitations set forth in this paragraph, Principal Stockholders,
MSK and Buyer and their respective Affiliates shall cooperate in the preparation
of all Tax Returns in respect of MSK for any taxable periods for which one party
could reasonably require the assistance of the other party in obtaining any
necessary information. Such cooperation shall include, but not be limited to,
furnishing MSK’s Tax Returns or Tax Return preparation packages, MSK’s previous
reporting practices, schedules accompanying such Tax Returns and related work
papers, documents relating to rulings or other determinations by any
Governmental Authority related to MSK, copies of appropriate notices and forms
or other communications received from or sent to any Governmental Authority
which relate to MSK, records concerning the ownership and Tax basis of MSK’s
property, and such other information within such party’s possession requested by
MSK and/or Buyer. Principal Stockholders, Buyer, MSK and their respective
Affiliates shall make their respective employees and facilities available on a
mutually convenient basis to provide explanation of any documents or information
provided hereunder.

 

 
(ii)
Except as required by Applicable Law, for a period the longer of six (6) years
after the Closing Date or the expiration of any applicable statute of
limitations, Buyer shall, and shall cause MSK to, retain and not destroy or
dispose of any Tax Returns (including supporting materials), and books and
records (including computer files) with respect to the Taxes, of MSK for all
taxable periods ending or deemed to end on or prior to the Closing Date to the
extent Buyer or MSK received or had possession of such records on the Closing
Date.

 
(d) Amendment to Returns. Except as required by Applicable Law, Buyer shall not,
and after the Closing shall not permit MSK to, amend any Tax Return, report or
filing (directly or by way of a separate agreement with a Governmental
Authority) with respect to any taxable period ending on or before the Closing
Date without the Sellers’ Representative’s prior written consent (which consent
shall not be unreasonably withheld). Following the Closing, Buyer shall not
make, and shall not permit MSK, any elections or changes in accounting methods
if such elections or changes will adversely affect the Tax liabilities of MSK or
the Sellers for any taxable period ending on or before the Closing Date, except
as required by Applicable Law after ten (10) days’ prior written notice to the
Sellers’ Representative. Neither MSK, any of the Principal Stockholders, any
Seller nor the Sellers’ Representative shall amend any Tax Return, report or
filing (directly or by way of a separate agreement with a Governmental
Authority) relating to MSK with respect to a taxable period ending on or before
the Closing Date without Buyer’s written consent (which consent shall not be
unreasonably withheld).
 
53

--------------------------------------------------------------------------------

Execution Version
 
(e) 338 Election. 
 

 
(i)
Contemporaneously with the signing of this Agreement, Buyer and Sellers shall
sign in blank the appropriate federal, state and local forms (the “Forms”) to
make the election provided for by Section 338(h)(10) of the Code and any
corresponding elections under state, local or foreign tax law (the “Election”)
with respect to the purchase and sale of the MSK Common Stock provided for in
this Agreement. The Forms shall be held in escrow by Buyer’s counsel until such
time as they are completed and Buyer elects, in its sole discretion and subject
to its obligations under Section 2.2(b), to make the valid Election. Buyer will
promptly inform Sellers’ Representative if the Election is filed with the IRS.

 

 
(ii)
Sellers’ Representative, on behalf of the Sellers, and Buyer shall take all
actions that are reasonable, necessary, customary and required by Applicable Law
to effectuate and preserve the Election, including without limitation, (W)
completing the Forms in accordance with Applicable Law, (X) determining if any
additional forms, returns, elections, schedules, attachments and other documents
are to be prepared and/or filed (and the content thereof) to effectuate the
Election in accordance with Applicable Law, (Y) the allocation of the purchase
price contemplated by this Agreement among the assets of MSK in accordance with
Applicable Law relating to the Election, and (Z) any other matters and decisions
that are necessary and/or customary to effectuate the Election in accordance
with Applicable Law. To the extent that Sellers’ Representative and Buyer cannot
agree upon a matter related to the Election, such matter shall be resolved by
the Independent Accountant and such resolution shall be binding on the Sellers,
the Sellers’ Representative and Buyer. If the services of the Independent
Accountant are utilized to settle a dispute relating to the Election, Buyer
shall pay the costs and expenses associated with such services. The Sellers’
Representative and Buyer shall complete the Election and file all appropriate
forms (including the Forms) on or before the applicable due dates.

 
54

--------------------------------------------------------------------------------

Execution Version
 

 
(iii)
Each Seller covenants and agrees to be bound by the determinations made by the
Sellers’ Representative and the Independent Accountant with respect to the
Election, and authorizes the Sellers’ Representative and covenants and agrees to
sign any additional forms, elections or other materials necessary to timely
effectuate the Election.

 
7.10 Termination of Options. On or before the Closing Date, each outstanding
Option shall be terminated by MSK.
 
7.11 Related Party Transactions. Except as expressly provided in this Agreement
and the Ancillary Documents and as incurred in the ordinary course of business
consistently applied, the Principal Stockholders and MSK will cause all
Intercompany Arrangements set forth on Schedule 4.20 to be paid in full or
extinguished at or prior to the Closing.
 
7.12 Alternate Structure. Notwithstanding anything contained in this Agreement
to the contrary, Buyer may, in its sole discretion, elect, anytime prior to the
Closing, to modify or change the structure of the acquisition of the MSK Common
Stock set forth herein, provided, that the non-structural terms and conditions
of the modified structure are materially the same as set forth herein,
including, gross, net and type of consideration (i.e., cash) to the Sellers, the
adjustments to the purchase price, the payment of the consideration at the
Closing, indemnification obligations, escrow arrangements, representations and
warranties, and covenants. Furthermore, notwithstanding anything contained in
this Agreement to the contrary, should Buyer elect to change the structure of
the acquisition as provided in this subsection, Sellers agree to extend the time
for the Closing for up to an additional sixty (60) days and, subject to the
alternate structure complying with the first sentence of this Section 7.12,
hereby agree to vote in favor of and approve of such structure; provided,
however, that Buyer shall not be obligated to close the transactions
contemplated by this Agreement if it elects the alternate structure and cannot
file the necessary applications or obtain the necessary approvals for the
alternate structure.
 
7.13 Environmental Condition. MSK shall allow Buyer and its agents reasonable
access to the Facilities to conduct environmental site assessments. MSK shall
use commercially reasonable efforts to address and bring to closure such that no
further action is required any and all unresolved or open violations of
Environmental Laws relating to the Facilities, which violations are in existence
as of the date of this Agreement (and any discovered after the date of this
Agreement, but before the Closing), whether or not any enforcement action with
respect to such violations has been brought by any Governmental Authority. If
environmental remediation at the Facilities (or any other real property or any
improvements thereon as a result of environmental contamination at the
Facilities) is required under Environmental Laws and/or by any Governmental
Authority, MSK shall use commercially reasonable efforts before the Closing to
cause each Person responsible for the contamination, including MSK if it is
responsible, to commence the required remediation.
 
7.14 Adjustments to Inventory. Before the Closing Date, MSK shall make the
adjustments to its inventory on the Estimated Balance Sheet and its books and
records (for both financial accounting and tax purposes) as set forth on
Schedule 7.14.
 
55

--------------------------------------------------------------------------------

Execution Version
 
7.15 Adjustment to the Security Value. Before the Closing Date, MSK shall make
the adjustments to the Security on the Estimated Balance Sheet and its books and
records (for both financial accounting and tax purposes) as set forth on
Schedule 7.15.
 
7.16 Liquidation of the Security. After the Closing Date and before the second
anniversary of the Closing Date, each of the Sellers’ Representative and Buyer
shall have the right to direct MSK to sell the Security. The Sellers’
Representative and/or Buyer may exercise the foregoing right by sending a
written notice (the “Sale Notice”) to Buyer and the Sellers’ Representative,
respectfully, and MSK, at least 10 days before the date it desires MSK to sell
the Security. The Sale Notice shall direct MSK to sell the Security and contain
the material terms (e.g., price, date of sale, etc.) and procedure for the sale
of the Security. Before the Security may be sold pursuant to the terms set forth
in the Sale Notice, MSK must obtain Buyer’s consent (in the case of the Sellers’
Representative exercising the right under this Section 7.16), or the Sellers’
Representative’s consent (in the case of Buyer exercising the right under this
Section 7.16), to the terms of the sale set forth in the Sale Notice, which
consent shall not be unreasonably withheld. The Sellers’ Representative or
Buyer, as the case may be, shall notify Buyer or the Sellers’ Representative,
respectively, and MSK of its consent or objection to the terms of sale of the
Security within 10 days after receiving the Sale Notice. Upon receiving Buyer’s
or the Sellers’ Representative’s, as the case may be, consent to the terms of
the sale of the Security, MSK shall sell the Security pursuant to the terms set
forth in the Sale Notice. Notwithstanding anything to the contrary in this
Section 7.16, if neither Buyer nor the Sellers’ Representative have sent a Sale
Notice that definitively provides for the sale of the Security at least 30 days
before the second anniversary of the Closing Date, MSK shall sell the Security
before the second anniversary of the Closing Date using commercially reasonable
efforts to obtain the best price for the Security or, at the option of Buyer,
value the Security as of a date within such 30 day period, as determined by
Buyer; provided, however, if there is no market for the Security (to effectuate
a sale of the Security or determine the Security’s value), effective on the
second anniversary of the Closing Date, MSK shall be deemed to have sold the
Security for zero dollars.
 
7.17 Purchase Requirements. The Sellers, MSK and Buyer agree that Buyer is not
obligated to purchase any shares of MSK Common Stock directly or indirectly
owned and/or controlled by Keith S. McIntosh and/or any of his Affiliates,
family members, friends or associates unless all (and not less than all) of the
shares of MSK Common Stock directly or indirectly owned and/or controlled by
such Persons are being offered and are sold pursuant to this Agreement. If Keith
S. McIntosh and/or any of his Affiliates, family members, friends or associates
become a party to this Agreement and tenders for sale such Person’s shares of
MSK Common Stock pursuant to this Agreement, but one or more of Keith S.
McIntosh and/or any of his Affiliates, family members, friends or associates do
not both become a party to this Agreement and/or tender for sale such Person’s
shares of MSK Common Stock pursuant to this Agreement, such Person shall, at the
option of Buyer, be deemed not to be selling such Person’s shares of MSK Common
Stock pursuant to this Agreement and return to Buyer any consideration such
Person may have received pursuant to this Agreement and Buyer shall return such
Person’s shares of MSK Common Stock to such Person.
 
7.18 Environmental Action Items. The parties hereto agree that after the Closing
Buyer and/or MSK may, at their discretion, undertake any and all actions
reasonably necessary to bring MSK and the Facility in compliance with Applicable
Laws in effect on the Closing Date, which shall include, but not be limited to
carrying out the action items set forth on Schedule 10.2(a)(vi). The parties
hereto further agree that the Sellers shall indemnify Buyer and/or MSK for all
of the costs and expenses (including reasonable professional fees) incurred
after the Closing to bring MSK and the Facility in compliance with Applicable
Laws and that such indemnification shall first be funded from the Escrow
Account. When the indemnification referred to in this Section is to be funded
from the Escrow Account, Buyer and Sellers’ Representative shall issue the
appropriate notice(s) to the Escrow Agent to release such amounts of money from
the Escrow Account to Buyer or MSK, as the case may be.
 
56

--------------------------------------------------------------------------------

Execution Version
 
ARTICLE VIII
CONDITIONS PRECEDENT
 
8.1 Conditions to Obligations of Each Party. The obligations of the parties to
consummate the transactions contemplated hereby shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:
 
(a) Law Suits, etc. Consummation of the transactions contemplated hereby shall
not have been restrained, enjoined or otherwise prohibited by any Applicable
Law. No Governmental Authority shall have determined that any Applicable Law
will make illegal the consummation of the transactions hereby, and no proceeding
with respect to the application of any such Applicable Law to such effect, or
seeking to restrain, enjoin or prohibit the transactions contemplated hereby, is
pending. No Person shall have commenced Litigation or other legal type
proceeding against MSK, any officer or director of MSK, or any Seller.
 
(b) Approvals and Licenses, etc. Each party shall have obtained all Governmental
Approval necessary for the consummation of the transactions contemplated hereby
and by the Ancillary Documents to which it will be a party.
 
8.2 Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated hereby shall be subject to the fulfillment (or
waiver by Buyer), on or prior to the Closing Date, of the following additional
conditions.
 
(a) Representations, Performance, etc. The representations and warranties
contained in ARTICLE IV and ARTICLE V shall be true and correct in all respects
at and as of the date hereof and as of the Closing Date. The Sellers and MSK
shall have duly performed and complied in all respects with all agreements and
conditions required by this Agreement to be performed or complied with by the
Sellers or MSK, respectively, prior to or at the Closing. Each of the Principal
Stockholders and MSK shall have delivered to Buyer certificates, dated the
Closing Date, duly signed by each of the Principal Stockholders and MSK to the
foregoing effect.
 
(b) Consents. The Principal Stockholders and MSK shall have obtained and shall
have delivered to Buyer copies of (i) all Governmental Approvals required to be
obtained by the Sellers or MSK in connection with the execution and delivery of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby or thereby; and (ii) all Consents necessary to
be obtained (including Consents of ESOP participants, if required), and all
notices required to be given, in order to consummate the Transaction pursuant to
this Agreement and the consummation of the other transactions contemplated
hereby and by the Ancillary Documents.
 
57

--------------------------------------------------------------------------------

Execution Version
 
(c) Closing Deliveries. The items required to be delivered in accordance with
Section 3.3(a) shall be delivered at the Closing.
 
(d) No Material Adverse Event. On or before Closing, there shall not have
occurred any event having a Material Adverse Effect upon MSK; provided, however,
for purposes of this subsection, in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect on MSK the primary cause
of which is any adverse event, affecting the industry in which MSK participates,
the U.S. economy as a whole, or the U.S. financial or the capital markets in
general.
 
(e) Performance. MSK, the Principal Stockholders, the Sellers and the Sellers’
Representative shall have duly performed or complied in all material respects
with all covenants, acts and obligations to be performed or complied with by
them hereunder at or prior to the Closing.
 
(f) Ancillary Documents. The party to each Ancillary Document shall have entered
into such Ancillary Documents.
 
(g) Alternative Structure. Buyer has not, prior to the Closing, elected to
employ an alternate structure for the acquisition of MSK as permitted by Section
7.12.
 
(h) Satisfaction of Indebtedness and Termination of Rate Swaps. MSK has
satisfied all of its Indebtedness and terminated all rate swapping and/or
similar arrangements and all related contracts.
 
(i) Environmental. Buyer has received the final reports from the Phase I and
Phase II Environmental Site Assessments to be performed by Conestoga-Rovers &
Associates (including but not limited to ground water and indoor air quality
sampling) relating to the Facilities that Buyer elected to undertake prior to
the Closing and, based on these reports and any other information concerning the
environmental condition of the Facilities reviewed by Buyer (the “Environmental
Reports”), Buyer determines (in its sole discretion) that the Environmental
Condition of the Facilities is acceptable to Buyer.
 
(j) Minimum Acquisition. The minimum acquisition requirement of Section 3.2 have
been satisfied and each Seller has tendered for sale all and not less than all
of such Seller’s shares of MSK Common Stock to Buyer pursuant to the terms of
this Agreement.
 
(k) Purchases Requirements. The purchase requirements in Section 7.17 are
satisfied.
 
8.3 Conditions to Obligations of MSK. The obligation of MSK and Sellers to
consummate the transactions contemplated hereby shall be subject to the
fulfillment on or prior to the Closing Date, of the following additional
conditions.
 
58

--------------------------------------------------------------------------------

Execution Version
 
(a) Representations, Performance, etc. The representations and warranties of
Buyer contained in ARTICLE VI shall be true and correct in all respects at and
as of the date hereof and as of the Closing Date. Buyer shall have duly
performed and complied in all respects with all agreements and conditions
required by this Agreement to be performed or complied with by Buyer prior to or
on the Closing Date. Buyer shall have delivered to the Principal Stockholders
and MSK a certificate, dated the Closing Date, duly signed by an officer of
Buyer to the foregoing effect.
 
(b) Performance. Buyer shall have duly performed or complied in all material
respects with all covenants, acts and obligations to be performed or complied
with by it hereunder at or prior to the Closing.
 
(c) Closing Deliveries. The items required to be delivered in accordance with
Sections 3.3(b) and 3.3(c) shall be delivered at the Closing.
 
(d) Ancillary Documents. Buyer shall have entered into each of the Ancillary
Documents to which it is a party.
 
ARTICLE IX
TERMINATION
 
9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
 
(a) by the written agreement of MSK and Buyer;
 
(b) by Buyer by written notice to the Principal Stockholders and MSK if any of
the conditions set forth in Sections 8.1 or 8.2 shall not have been, or if it
becomes reasonably apparent to Buyer that any of such conditions will not be,
fulfilled by 5:00 p.m. Eastern time, on the August 29, 2008 (the “Final Date”);
 
(c) by MSK by written notice to Buyer if any of the conditions set forth in
Sections 8.1 or 8.3 shall not have been, or if it becomes reasonably apparent to
MSK that any of such conditions will not be, fulfilled by 5:00 p.m. Eastern
time, on the Final Date; or
 
(d) by any party hereto in writing, if the applications for any required
Governmental Approval have been finally denied, and the time period for appeals
and requests for reconsideration has expired, or if any Governmental Authority
of competent jurisdiction shall have issued a final nonappealable order
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement or the Ancillary Documents.
 
9.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of Section 9.1, this Agreement shall become void and
have no further effect, without any liability to any Person in respect hereof or
of the transactions contemplated hereby on the part of any party hereto, or any
of its directors, officers, employees, agents, consultants, representatives,
advisers, stockholders or Affiliates, except as specified in Section 11.1, and
except for any liability resulting from any party’s willful breach of this
Agreement. No termination of this Agreement shall adversely affect the parties’
respective rights and obligations under the Confidentiality Agreement.
 
59

--------------------------------------------------------------------------------

Execution Version
 
ARTICLE X
INDEMNIFICATION
 
10.1 Survival. The representations, warranties and covenants of the parties
shall survive the Closing until the third (3rd) anniversary of the Closing Date
in the case of a Partial Acquisition and the second (2nd) anniversary of the
Closing Date in the case of a Total Acquisition, except for (i) those
representations and warranties set forth in Section 4.1 (Authorizations),
Section 4.2 (Corporate Status), Section 4.4 (Capitalization), Section 4.32
(Brokers), Section 5.1 (Authorization), Section 5.2 (Execution, Binding,
Delivery, etc.), Section 5.3 (Ownership), and Section 5.5 (Brokers), which shall
survive in perpetuity, (ii) those representations and warranties set forth in
Section 4.8 (Taxes), Section 4.12 (Compliance with Laws), and Section 4.19
(Employee Benefit Plans and Related Matters), which shall survive until the
expiration of the applicable statute of limitations, (iii) those representations
and warranties set forth in Section 4.17 (Environmental), which shall survive
until the tenth (10th) anniversary of the Closing Date, and (iv) the covenants
set forth in this Agreement, which shall survive in perpetuity except as they
may be limited by a specific period of time expressly set forth therein (as
applicable “Survival Period”). Nothing contained in the foregoing sentence shall
prevent recovery under this Section 10.1 after the expiration of the Survival
Period so long as the party making a claim or seeking recovery complies with the
provisions of clause (x) and (y) of the following sentence. No party shall have
any claim or right of recovery for any breach of a representation, warranty,
covenant or agreement unless (x) written notice is given in good faith by that
party to the other party of the representation, warranty, covenant or agreement
pursuant to which the claim is made or right of recovery is sought setting forth
in reasonable detail the basis for the purported breach of the representation,
warranty, covenant or agreement, the amount or nature of the claim being made,
if then ascertainable, and the general basis therefor and (y) such notice is
given prior to the expiration of the Survival Period. The representations and
warranties in this Agreement and the schedules attached hereto or in any writing
delivered in connection herewith shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of any party seeking
indemnification therefor or be affected by the knowledge of any officer,
director, stockholder, employee, partner or agent of any party seeking
indemnification hereunder or by the acceptance of any certificate or opinion
from any third party. In addition, in no event will any disclosure of any event
or circumstance made after the Closing serve to amend any representation or
warranty for any purpose of this Agreement.
 
10.2 Indemnification by Sellers.
 
(a) Indemnification Items. Subject to Section 10.2(b), the ESOP severally, and
the other Sellers (excluding the ESOP) jointly and severally, from and after the
Closing agree to indemnify Buyer and its Affiliates and their respective
officers, directors, shareholders, employees, attorneys, accountants and agents
(the “Buyer Indemnitees”), and hold them harmless from and against, any and all
damages, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees in connection with any action, suit or proceeding and
cost of investigation) (collectively, “Buyer Damages”) incurred or suffered by
Buyer Indemnitees as a result of, attributable to or arising out of:
 
60

--------------------------------------------------------------------------------

Execution Version
 

 
(i)
any breach or inaccuracy of any representation, warranty, covenant or agreement
of any Seller, Principal Stockholder or MSK contained in this Agreement, or any
of the Ancillary Documents, delivered by any Seller, Principal Stockholders or
MSK pursuant to this Agreement;

 

 
(ii)
any indemnification by Buyer or MSK to or for any officer, director or employee
of MSK relating to or arising out of actions, omissions or other indemnifiable
events occurring on or before the Closing Date;

 

 
(iii)
any indemnification by Buyer or MSK to or for any trustee of the ESOP or agent
thereof relating to or arising out of any actions, omissions or other
indemnifiable events occurring on or before the Closing Date;

 

 
(iv)
any Taxes (A) of MSK attributable to any Pre-Closing Period, (B) under Treasury
Regulation Section 1.1502-6 (or any similar provision under state, local or
foreign law) attributable to any Person due to MSK’s prior affiliation or
relationship with such Person for any Tax period and/or (C) of any of the
Sellers;

 

 
(v)
any ERISA or the Plans attributable to events occurring on or before the Closing
Date (including, for the avoidance of doubt, the costs and expenses of bringing
the Plans in compliance with Applicable Laws);

 

 
(vi)
any violation of the Environmental Laws arising out of any event that occurred
on or before the Closing Date and related to MSK or any of its current or former
real or personal property, which shall include, but not be limited to any and
all costs and expenses (including reasonable fees and expenses of professionals)
associated with bringing MSK in compliance with Applicable Laws, which shall
include, but not be limited to the costs and expenses associated with the action
items set forth on Schedule 10.2(a)(vi) (for avoidance of doubt, Buyer or MSK
shall be entitled to fund, and Sellers shall pay, the costs and expenses
associated with the action items on Schedule 10.2(a)(vi) from the Escrow Account
and Buyer and Sellers’ Representative shall issue the appropriate notice(s) to
the Escrow Agent to release such amounts of money from the Escrow Account to
Buyer); and/or

 

 
(vii)
the Security Value minus the sale price of the Security (or the deemed sale
price of the Security as provided in Section 7.16) plus all of the costs and
expenses associated with selling the Security (for avoidance of doubt,
indemnification is not required if the difference is a negative number) up to
$560,000.

 
61

--------------------------------------------------------------------------------

Execution Version
 
(b) Limitations. The indemnification provided by Section 10.2(a) shall be
subject to the following limitations:
 

 
(i)
the Sellers shall have no liability under this Section 10.2 arising out of or as
a result of a breach of any representation or warranty for any Buyer Damages
incurred or suffered by Buyer Indemnitees unless and until Buyer Damages exceed
$100,000 in the aggregate (the “Buyer Threshold”) in which case the Sellers
shall be liable for all Buyer Damages on a dollar for dollar basis beginning
with the first dollar of Buyer Damages (e.g., if there are $100,001 of Buyer
Damages, Buyer shall be entitled to $100,001 dollars of indemnification),
subject to Section 10.2(b)(ii); provided, however, that Buyer Threshold shall
not apply to any claim for indemnification or reimbursement based upon the
following (each a “Carve Out Claim” and collectively, the “Carve Out Claims”):
(A) a representation and warranty contained in Section 4.1 (Authorizations),
Section 4.2 (Corporate Status), Section 4.4 (Capitalization), Section 4.8
(Taxes), Section 4.17 (Environmental), Section 4.19 (Employee Benefit Plans and
Related Matters), Section 5.1 (Authorization), Section 5.2 (Execution, Binding,
Delivery, etc.), and/or Section 5.3 (Ownership), and (B) any claim for
indemnification or reimbursement based upon fraud, intentional
misrepresentations, or Section 10.2(a)(ii), (iii), (iv), (v), (vi) and/or (vii);

 

 
(ii)
notwithstanding anything to the contrary in this Agreement, the Sellers’
aggregate liability to Buyer Indemnitees under this Agreement shall not in any
event exceed the Escrow Amount (the “Indemnification Cap”); provided, however,
except in the case of the ESOP, the Indemnification Cap shall not apply to any
claim for indemnification or reimbursement that constitutes a Carve Out Claim;
provided further, however, a Seller’s liability shall not exceed such Seller’s
share of the purchase price contemplated by this Agreement. For avoidance of
doubt, the ESOP’s indemnification obligations under this Section 10.2 shall not
exceed its share of the Escrow Amount;

 

 
(iii)
the amount of any Buyer Damages shall be reduced by any amount received by a
Buyer Indemnitee with respect thereto under any insurance coverage or from any
other party alleged to be responsible therefor. If a Buyer Indemnitee receives
an amount under insurance coverage or a third party payment with respect to
Buyer Damages at any time subsequent to any indemnification provided by the
Sellers pursuant to this Section 10.2, then such Buyer Indemnitee shall promptly
pay to the Sellers’ Representative the amount of such insurance or third party
payment up to such amount received by such Buyer Indemnitee and the Sellers’
Representative shall make the appropriate reimbursement to the appropriate
Sellers;

 
62

--------------------------------------------------------------------------------

Execution Version
 

 
(iv)
it is the explicit understanding and intention of each party hereto that none of
MSK, the Sellers, or the Principal Stockholders is making any representation or
warranty whatsoever to Buyer, express or implied, other than those
representations and warranties specifically set forth in this Agreement and the
Ancillary Documents, and MSK, the Sellers and the Principal Stockholders hereby
disclaim any such representation or warranty, whether by or on behalf of MSK or
any of its officers, directors, employees, stockholders or agents or
representatives or any other Person;

 

 
(v)
notwithstanding anything in this Section to the contrary, no Seller shall be
liable for a breach of the representations and warranties made pursuant to
Section 4.31(g), provided, however, if such breach constitutes a breach of a
different representation and warranty for which Sellers are required to provide
indemnification, this paragraph shall not interfere with Sellers obligation to
indemnify under such different representation and/or warranty;

 

 
(vi)
notwithstanding anything in this Section to the contrary, the ESOP shall not be
liable for any other Seller’s (but it shall be liable for its own) breach of the
representations and warranties made pursuant to ARTICLE V; and

 

 
(vii)
notwithstanding anything in this Section to the contrary, the Buyer Damages
attributable to any claim made for indemnification for a breach of a
representation or warranty in Section 4.17 (Environmental) and/or pursuant to
Section 10.2(a)(vi) after the fifth (5th) anniversary of the Closing Date shall
be reduced by fifty percent (50%).

 
10.3 Indemnification by Buyer. Buyer from and after the Closing agrees to
indemnify the Sellers and their respective officers, directors, stockholders,
members, managers, employees, Affiliates, attorneys, accountants and agents (the
“Seller Indemnitees”) and hold them harmless from and against any and all
damages, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding) (collectively, “Seller Damages”) incurred or suffered by Seller
Indemnitees as a result of, attributable to or arising out of any breach of any
representation, warranty, covenant or agreement of Buyer contained in this
Agreement or the Ancillary Documents. Notwithstanding the foregoing, Buyer shall
have no liability under this Section 10.3 arising out of or as a result of a
breach of any covenant, representation, warranty or agreement for any Seller
Damages suffered by Seller Indemnitees unless and until Seller Damages exceed
$100,000 (the “Seller Threshold”), in which case Buyer shall be liable for all
Seller Damages on a dollar for dollar basis beginning with the first dollar of
Seller Damages (e.g., if there are $100,001 of Seller Damages, Buyer shall be
entitled to $100,001 dollars of indemnification); provided, however, Buyer’s
aggregate liability to Seller Indemnitees under this Agreement shall not in any
event exceed the Escrow Amount. It is the explicit understanding and intention
of each party hereto that Buyer is not making any representation or warranty
whatsoever to MSK, the Sellers, the Principal Stockholders or the Shareholders,
express or implied, other than those representations and warranties specifically
set forth in this Agreement and the Ancillary Documents, and Buyer hereby
disclaims any such representation or warranty, whether by or on behalf of Buyer
or any of its officers, directors, employees, stockholders or agents or
representatives or any other Person.
 
63

--------------------------------------------------------------------------------

Execution Version
 
10.4 Purchase Price Adjustment. The parties agree to treat any indemnification
payments made pursuant to this ARTICLE X as adjustments to the purchase price
for income tax purposes, unless they are required to treat such payments
otherwise pursuant to Applicable Law.
 
10.5 Notification of Claims. Upon any party becoming aware of a fact, condition
or event that constitutes a basis for a claim for Buyer Damages or Seller
Damages, as the case may be, against any other party (the “Indemnifying Party”)
under Section 10.2, or 10.3, such party will with reasonable promptness and
specificity notify the parties to this Agreement in writing of such fact,
condition or event. The failure to notify the Indemnifying Party or Parties
under this Section 10.5 shall not relieve any Indemnifying Party of any
liability that it may have to the party to be indemnified (the “Indemnified
Party”) except to the extent that such failure to notify was by the Indemnified
Party and shall have resulted in a waiver of any lawful and valid affirmative
defense to any third-party claim or otherwise materially prejudices the
Indemnifying Party or Parties in connection with the administration or defense
of such third-party claim.
 
10.6 Third Party Claims.
 
(a) Indemnifying Party’s Right to Control Administration and Defense. Upon
receipt by the Indemnifying Party or Parties of any notice of claim for
indemnification hereunder arising from a third party claim, the Indemnifying
Party or Parties shall be entitled to assume, upon written notice (that includes
an acknowledgement that the Indemnifying Party has an indemnification obligation
with respect to such claim under this Agreement) to the Indemnified Parties the
administration and defense of such third party claim, unless (i) the
Indemnifying Party is also a party to such proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate, (ii)
the Indemnifying Party fails to provide reasonable assurance to the Indemnified
Party of its financial capacity to defend such proceeding, (iii) the claim will
likely have a Material Adverse Effect on the business or financial condition of
the Indemnified Party after the Closing Date (including an effect on the Tax
liabilities, earnings or ongoing business relationships of the Indemnified
Party), (iv) the third party is seeking an injunction or other equitable relief
that might materially and adversely affect any Indemnified Party, (v) the claim
involves any criminal action or any claim that could reasonably be expected to
result in a criminal action against any Indemnified Party, (vi) the claim
involves any material customer or supplier of MSK, (vii)  the Indemnifying Party
fails to fully acknowledge in writing its indemnification obligations to the
Indemnified Party or contests, in whole or in part, its indemnification
obligations therefor, or (viii) it is reasonably expected that the
indemnification payments to be made by the Indemnifying Party in respect of such
third party claim will be (A) less than the Buyer Damages or Seller Damages (as
applicable) to be paid by the Indemnified Party as a result of such third party
claim due to the inadequacy of amounts remaining in the Escrow Fund and not
otherwise subject to indemnification claims or (B) less than the amount of the
Buyer Threshold or Seller Threshold, as applicable, less Buyer Damages or Seller
Damages previously claimed against the Buyer Threshold or Seller Threshold, as
applicable. In any third party claim where an Indemnified Party is not
controlling the defense and which involves any customer or supplier of the
Indemnified Party or its Affiliates, the Indemnified Party shall have the right
to participate in direct discussions with the other parties to such third party
claim, including discussions concerning the claim and potential resolution
thereof, but the Indemnified Party shall not have the authority to settle such
claim over the objection of the Indemnifying Party unless the Indemnified Party
releases the Indemnifying Party from any indemnification obligations therefore.
If the Indemnifying Party is in control of the administration and defense of a
third party claim, it must do so with counsel that is reasonably satisfactory to
the Indemnified Party and it shall proceed with the administration and defense
of such third party claim diligently and in good faith.
 
64

--------------------------------------------------------------------------------

Execution Version
 
(b) Indemnified Party Control of Administration and Defense. If the Indemnifying
Party does not assume the administration and defense of such third party claim,
then the Indemnified Party shall assume the administration and defense of any
such third party claim with counsel that is reasonably satisfactory to the
Indemnifying Party. In such event, the Indemnified Party shall proceed with the
administration and defense of such third party claim(s) diligently and in good
faith, and the Indemnifying Party shall be fully consulted by the Indemnified
Party or Parties and shall have the right to participate, at its own expense, in
the investigation, administration and defense of such third party claim.
 
(c) Settlement. Any party hereto receiving notice of any proposed settlement of
any such third party claim shall promptly provide a copy of such notice to the
other parties hereto. The party assuming the administration and defense (the
“Defending Party”) shall not have the right to settle or compromise any third
party claim for which indemnification is being sought hereunder without the
consent of the other party (the “Defended Party”) (which consent shall not be
unreasonably withheld or delayed) unless as a result of such settlement or
compromise the Defended Party is fully discharged and released from any and all
liability with respect to such third party claim. The Defended Party shall make
available to the Defending Party and its counsel all books, records, documents
and other information relating to any third party claim for which
indemnification is sought hereunder, and the parties to this Agreement shall
render to each other reasonable assistance in the defense of any such third
party claim. Each party’s counsel in connection with the transactions
contemplated by this Agreement shall be deemed to be reasonably satisfactory to
the other party for purposes of this Agreement.
 
10.7 No Waiver by Knowledge. An Indemnified Party’s right to indemnification
under this ARTICLE X based on the breach of any representation, warranty or
covenant (or based on the failure of any representation or warranty to be true
as of the date of this Agreement or as of the Closing) shall not be diminished
or otherwise affected in any way as a result of the existence of such
indemnified person’s knowledge of such breach or untruth as of the date of this
Agreement or as of the Closing Date, regardless of whether such knowledge exists
as a result of the Indemnified Party’s investigation, as a result of disclosure
by the Indemnifying Party (or any other Person) or otherwise.
 
65

--------------------------------------------------------------------------------

Execution Version
 
10.8 Exclusive Remedy. Except with respect to a claim based upon fraud or
intentional misrepresentation, after the Closing, the parties’ sole and
exclusive recourse against each other for any Seller Damages or Buyer Damages,
as the case may be, arising out of or relating to this Agreement (including any
claims or causes of action arising from or under any statute or the common law)
shall be expressly limited to this ARTICLE X.
 
ARTICLE XI
MISCELLANEOUS
 
11.1 Expenses. Except as otherwise specifically provided herein, the Sellers and
MSK, on one hand, and Buyer, on the other hand, shall each pay its own expenses
including, but not limited to, attorneys’ accountants’ and financial advisors’
incurred in connection with negotiating and preparing this Agreement and the
Ancillary Documents and closing the transactions contemplated hereby and
thereby. Except as provided in the previous sentence, the Sellers, MSK and Buyer
shall each pay its own expense, including, but not limited to, attorneys’
accountants’ and financial advisors’ incurred in connection with the
transactions contemplated by this Agreement and the Ancillary Documents.
 
11.2 Severability. If any provision of this Agreement is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever. The
invalidity of any one or more phrases, sentences, clauses, Sections or
subsections of this Agreement shall not affect the remaining portions of this
Agreement.
 
11.3 Notices. All notices and other communications made in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, (b) transmitted by hand delivery, (c) sent by next-day or
overnight mail by a nationally recognized overnight courier, delivery charges
prepaid, or (d) sent by telecopy, in each case addressed as follows:
 
if to Buyer or MSK (after the Closing),


Anaren, Inc.
6635 Kirkville Road
P.O. Box 178
E. Syracuse New York 13057
Attention: General Counsel
Telecopy: (315) 432-9121 


with copies to:
 
Bond, Schoeneck & King, PLLC
One Lincoln Center
Syracuse, New York 13202
Attention: Courtney Alan Wellar, Esq.
Telecopy: (315) 218-8100


66

--------------------------------------------------------------------------------

Execution Version
 
if to the Sellers or MSK (prior to the Closing), then to Sellers’
Representative:


Sirchia & Cuomo, LLP
6007 Fair Lakes Road
Suite 200
East Syracuse, New York 13057
Attention: Klaus O. Baasch, CPA
Telecopy: (315) 471-2173


with copies to:


Hiscock & Barclay, LLP
One Park Place
300 South State Street
Syracuse, New York 13202
Attention: Christopher J. Bonner Esq.
Telecopy: (315) 425-8568 


or, in each case, at such other address as may be specified in writing to the
other party hereto in accordance with this Section. Notices sent by mail shall
be deemed given three (3) business days after being deposited in the mail;
notice hand delivered shall be deemed given the day of delivery; notices sent by
next-day or overnight delivery shall be deemed given the next business day; and
notices sent by telecopy shall be deemed given upon confirmation of
transmission.
 
11.4 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) and the Ancillary Documents (when executed and delivered) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, between or among the parties with respect to the subject
matter hereof and thereof.
 
11.5 Counterparts; Headings. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument. The headings contained in this Agreement
are for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement.
 
11.6 Governing Law, Etc. 
 
(a) Governing Law, Venue. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of New York, without giving effect to the conflict of laws rules thereof.
Each party hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York in and for the County of Onondaga and of the
United States of America for the Northern District of New York (in each case
sitting in the County of Onondaga) in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby and
thereby. Each party hereby waives and agrees not to assert, as a defense in any
action, suit or proceeding for the interpretation and enforcement hereof, or any
such document or in respect of any such transaction, that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts. Each party hereby consents to and
grants any such court jurisdiction over the person of such parties and over the
subject matter of any such dispute and agrees that the mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 11.3 or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof.
 
67

--------------------------------------------------------------------------------

Execution Version
 
(b) Waiver of Trial by Jury. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.6(b).
 
11.7 Binding Effect; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Sections 10.2 and 10.3
with respect to indemnification of Indemnified Parties hereunder, nothing in
this Agreement shall confer any rights upon any person or entity other than the
parties hereto and their respective heirs, successors and permitted assigns.
None of the parties hereto assumes any liability to any third party because of
any reliance on any of their respective representations, warranties, and
agreements contained in this Agreement.
 
11.8 Schedules. An exception and/or disclosure (a “Disclosure”) to a
representation or warranty disclosed on one schedule shall not constitute a
Disclosure to any other representation and/or warranties made in this Agreement,
unless, however, it would be obvious to a reasonable Person with no knowledge of
MSK that such disclosure also constitutes a disclosure to another representation
or warranty made in this Agreement.
 
11.9 Assignment. No party to this Agreement may assign any of its rights under
this Agreement without the prior written consent of the other parties hereto.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors, permitted
assigns, heirs, executors, administrators and legal representatives of the
parties hereto. Notwithstanding anything to the contrary in this Section 11.8,
upon written notice to the Sellers’ Representative, Buyer shall be permitted to
assign this Agreement and the rights and obligations under it to an Affiliate of
Buyer; provided that, in the event of any such assignment, Buyer shall remain
liable in full for the performance of its obligations hereunder.
 
68

--------------------------------------------------------------------------------

Execution Version
 
11.10 Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies of any party based upon, arising
out of or otherwise in respect of any inaccuracy or breach of any
representation, warranty, covenant or agreement or failure to fulfill any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement as to which there is no inaccuracy or breach.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
69

--------------------------------------------------------------------------------

Execution Version

Signature Page for Entities & Sellers’ Representative


IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.
 

ANAREN, INC.   M. S. KENNEDY CORP. EMPLOYEE STOCK OWNERSHIP PLAN           By:
/s/ Lawrence A. Sala   By: s/s Greg Overend  
Lawrence A. Sala,
President & CEO
  Name: Greg Overend

 

M. S. KENNEDY CORP.   M. S. KENNEDY CORP. EMPLOYEE STOCK OWNERSHIP PLAN        
  By: s/s Richard Roehm   By: s/s Richard Roehm Name:
Richard Roehm
  Name: Richard Roehm Title: General Manager             By: s/s Christopher
Heiselman       Name: Christopher Heiselman

 

ESTATE OF JANNIE ROEHM               By: /s/ Richard Roehm   By:    
Richard Roehm, Administrator
  Name:             SELLERS’ REPRESENTATIVE:                 s/s Klaus O. Baasch
     
Klaus O. Baasch, CPA
     

 
70

--------------------------------------------------------------------------------

Execution Version

Signature Page for Individuals


IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.


s/s Becky Burrows
Becky Burrows
 
s/s James D. Burrows
James D. Burrows
 
s/s Timothy J. Burrows
Timothy J. Burrows
 
s/s Timothy A. Crysler
Timothy A. Crysler
 
s/s Darlene Baum Fischer
Darlene Baum Fischer
 
s/s Denise Grochan
Denise Grochan
 
s/s Donna Heagle
Donna Heagle
 
s/s Christopher Heiselman
Christopher Heiselman
 
s/s David House
David House
 
s/s Gary Lundy
Gary Lundy
 
s/s Susan M. Lundy
Susan M. Lundy
 
s/s Andrea L. Martin
Andrea L. Martin
 
s/s Archer N. Martin II
Archer N. Martin II
 
s/s Archer N. Martin III
Archer N. Martin III
s/s Ellen Martin
Ellen Martin
 
s/s John L. Martin
John L. Martin
 
s/s Stuard C. Martin
Stuart C. Martin
 
s/s David A. McIntosh
David A. McIntosh
 
s/s Susan H. McIntosh
Susan H. McIntosh
 
s/s James R. McIntosh
James R. McIntosh
 
s/s Judy McIntosh
Judy McIntosh
 
s/s Kathlene T. McIntosh
Kathlene T. McIntosh
 
s/s Keith M. McIntosh
Keith M. McIntosh
 
s/s Jane H. McIntosh
Jane H. McIntosh
 
s/s Keith S. McIntosh
Keith S. McIntosh
 
s/s Mary G. McIntosh
Mary G. McIntosh
 
s/s Peter G. McIntosh
Peter G. McIntosh
 
s/s Lois A. Melvin
Lois A. Melvin

 
71

--------------------------------------------------------------------------------

Execution Version
 
Signature Page for Individuals (cont.)


IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.



 
s/s Daniel E. Miller
Daniel E. Miller
 
s/s Terry Miller
Terry Miller
 
s/s Greg Overend
Greg Overend
 
s/s Richard Roehm
Richard Roehm
 
s/s Suzanne Seeley
Suzanne Seeley
 
s/s Frederick Smith
Frederick Smith
 
s/s Karen W. Story
Karen W. Story
 
s/s Thomas G. Story
Thomas G. Story
 
s/s Sharon Stoutenger
Sharon Stoutenger
 
s/s Colleen Taylor
Colleen Taylor
 
s/s Remalda Tuttle
Remalda Tuttle
 
s/s Daniel L. Williams
Daniel L. Williams

 
72

--------------------------------------------------------------------------------

